UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21777 John Hancock Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-3000 Date of fiscal year end: February 28 Date of reporting period: November 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) (showing percentage of total net assets) Intrinsic Value Fund Shares or Principal Amount Value COMMON STOCKS - 96.21% Aerospace - 0.58% Goodrich Corp. 300 $ 13,500 Northrop Grumman Corp. 1,000 66,930 Raytheon Company 600 30,624 111,054 Agriculture - 0.38% Archer-Daniels-Midland Company 2,100 73,710 Aluminum - 0.50% Alcoa, Inc. 3,100 96,627 Amusement & Theme Parks - 0.70% Walt Disney Company 4,100 135,505 Apparel & Textiles - 1.04% Jones Apparel Group, Inc. 1,400 47,040 Liz Claiborne, Inc. 1,200 51,300 Mohawk Industries, Inc. * 400 30,972 VF Corp. 900 70,551 199,863 Auto Parts - 0.71% AutoZone, Inc. * 200 22,722 Johnson Controls, Inc. 900 73,197 O'Reilly Automotive, Inc. * 1,000 31,670 TRW Automotive Holdings Corp. * 400 9,936 137,525 Auto Services - 0.29% AutoNation, Inc. * 2,700 55,647 Automobiles - 1.75% Ford Motor Company 22,600 183,738 General Motors Corp. 2,800 81,844 PACCAR, Inc. 1,100 71,830 337,412 Banking - 6.18% Bank of America Corp. 7,700 414,645 Bank of New York Company, Inc. 1,500 53,310 BB&T Corp. 1,500 64,515 Comerica, Inc. 1,800 104,850 Fifth Third Bancorp 1,100 43,373 First Horizon National Corp. 800 31,888 Huntington Bancshares, Inc. 1,000 24,310 KeyCorp 2,500 90,250 National City Corp. 7,900 285,190 US Bancorp 2,300 77,372 1,189,703 Biotechnology - 0.17% Applera Corp. 900 32,796 Broadcasting - 0.76% CBS Corp., Class B 2,200 65,450 News Corp. 3,900 80,340 145,790 Building Materials & Construction - 0.45% American Standard Companies, Inc. 400 17,924 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Building Materials & Construction (continued) Masco Corp. 2,400 $ 68,856 86,780 Business Services - 1.30% Affiliated Computer Services, Inc., Class A * 700 35,385 Computer Sciences Corp. * 700 36,540 Convergys Corp. * 1,300 31,356 Electronic Data Systems Corp. 500 13,570 First Data Corp. 1,200 30,300 Manpower, Inc. 600 42,600 Moody's Corp. 200 13,896 Pitney Bowes, Inc. 1,000 46,090 249,737 Cable and Television - 0.61% Comcast Corp., Class A * 2,900 117,334 Chemicals - 0.44% Air Products & Chemicals, Inc. 400 27,656 PPG Industries, Inc. 900 57,870 85,526 Commercial Services - 0.04% Western Union Company * 300 6,840 Computers & Business Equipment - 1.98% CDW Corp. 200 14,100 Dell, Inc. * 4,400 119,856 Hewlett-Packard Company 1,900 74,974 Ingram Micro, Inc., Class A * 1,600 32,608 International Business Machines Corp. 900 82,728 Lexmark International, Inc. * 400 27,592 Tech Data Corp. * 700 29,274 381,132 Containers & Glass - 0.06% Smurfit-Stone Container Corp. * 1,100 11,803 Crude Petroleum & Natural Gas - 0.86% Apache Corp. 400 27,972 Devon Energy Corp. 500 36,685 Occidental Petroleum Corp. 2,000 100,680 165,337 Electrical Equipment - 0.18% Emerson Electric Company 400 34,680 Electrical Utilities - 0.08% CenterPoint Energy, Inc. 900 14,715 Electronics - 0.07% Thermo Electron Corp. * 300 13,149 Financial Services - 17.38% Bear Stearns Companies, Inc. 300 45,744 Capital One Financial Corp. 200 15,576 CIT Group, Inc. 500 26,005 Citigroup, Inc. 18,200 902,538 Countrywide Financial Corp. 700 27,804 Page 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Financial Services (continued) Federal Home Loan Mortgage Corp. 4,700 $ 315,652 Federal National Mortgage Association 6,200 353,586 Fidelity National Information Services, Inc. 537 21,426 Fiserv, Inc. * 400 20,444 Goldman Sachs Group, Inc. 900 175,320 IndyMac Bancorp, Inc. 300 13,785 Janus Capital Group, Inc. 500 10,130 JP Morgan Chase & Company 6,700 310,076 Knight Capital Group, Inc. * 600 10,566 Lehman Brothers Holdings, Inc. 800 58,936 Mellon Financial Corp. 1,400 56,322 Merrill Lynch & Company, Inc. 2,200 192,346 Morgan Stanley 5,600 426,496 PNC Financial Services Group, Inc. 1,900 134,311 State Street Corp. (c) 500 31,065 Washington Mutual, Inc. 4,500 196,560 3,344,688 Food & Beverages - 1.99% H.J. Heinz Company 700 31,115 Kraft Foods, Inc., Class A 4,200 147,210 Pepsi Bottling Group, Inc. 700 21,924 PepsiAmericas, Inc. 500 10,420 Sara Lee Corp. 3,800 63,004 Starbucks Corp. * 1,100 38,819 Tyson Foods, Inc., Class A 4,500 71,505 383,997 Healthcare Products - 0.26% Biomet, Inc. 400 15,124 Stryker Corp. 400 20,744 Zimmer Holdings, Inc. * 200 14,592 50,460 Healthcare Services - 2.85% Cardinal Health, Inc. 2,400 155,088 Caremark Rx, Inc. 200 9,460 Express Scripts, Inc. * 600 40,920 Lincare Holdings, Inc. * 300 11,301 McKesson Corp. 3,200 158,080 Quest Diagnostics, Inc. 600 31,902 UnitedHealth Group, Inc. 2,900 142,332 549,083 Homebuilders - 0.73% Centex Corp. 500 27,670 KB Home 400 20,676 Lennar Corp., Class A 600 31,500 M.D.C. Holdings, Inc. 200 11,426 Pulte Homes, Inc. 500 16,870 Ryland Group, Inc. 600 31,650 139,792 Hotels & Restaurants - 0.14% Brinker International, Inc. 600 27,282 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Household Appliances - 0.35% Whirlpool Corp. 800 $ 68,240 Household Products - 0.17% Energizer Holdings, Inc. * 200 13,218 Newell Rubbermaid, Inc. 700 19,943 33,161 Industrial Machinery - 0.74% Cummins, Inc. 200 23,984 Deere & Company 500 48,000 Parker-Hannifin Corp. 400 33,392 Terex Corp. * 400 22,408 W.W. Grainger, Inc. 200 14,472 142,256 Insurance - 7.06% Aetna, Inc. 600 24,786 AFLAC, Inc. 2,900 128,006 Allstate Corp. 2,200 139,656 Ambac Financial Group, Inc. 800 68,512 American Financial Group, Inc. 600 31,326 American International Group, Inc. 4,100 288,312 Aon Corp. 1,200 42,816 CIGNA Corp. 200 25,210 Commerce Group, Inc. 400 12,204 Conseco, Inc. * 600 11,934 First American Corp. 700 27,027 Hartford Financial Services Group, Inc. 200 17,152 Lincoln National Corp. 900 57,231 Marsh & McLennan Companies, Inc. 100 3,142 MBIA, Inc. 1,100 76,615 MGIC Investment Corp. 600 34,776 Nationwide Financial Services, Inc., Class A 400 20,800 Old Republic International Corp. 1,600 36,080 PMI Group, Inc. 900 38,979 Progressive Corp. 2,100 47,355 Protective Life Corp. 400 18,888 Radian Group, Inc. 800 42,568 Torchmark Corp. 700 44,254 Transatlantic Holdings, Inc. 200 12,376 UnumProvident Corp. 3,300 67,584 W.R. Berkley Corp. 1,200 42,132 1,359,721 International Oil - 1.35% Anadarko Petroleum Corp., ADR 2,700 133,272 ChevronTexaco Corp. 1,100 79,552 ConocoPhillips 700 47,110 259,934 Liquor - 0.25% Anheuser-Busch Companies, Inc. 1,000 47,510 Manufacturing - 0.94% Danaher Corp. 400 29,248 Eaton Corp. 600 46,248 Page 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Manufacturing (continued) Harley-Davidson, Inc. 400 $ 29,508 Illinois Tool Works, Inc. 600 28,320 Snap-on, Inc. 500 23,750 SPX Corp. 400 24,444 181,518 Medical-Hospitals - 0.16% Health Management Associates, Inc., Class A 600 12,300 Tenet Healthcare Corp. * 2,700 19,143 31,443 Metal & Metal Products - 0.20% Reliance Steel & Aluminum Company 1,000 38,490 Office Furnishings & Supplies - 0.20% Office Depot, Inc. * 500 18,930 OfficeMax, Inc. 400 18,828 37,758 Paper - 0.19% International Paper Company 1,100 36,410 Petroleum Services - 4.43% Exxon Mobil Corp. 11,100 852,591 Pharmaceuticals - 11.73% Abbott Laboratories 1,100 51,326 AmerisourceBergen Corp. 2,800 128,772 Barr Pharmaceuticals, Inc. * 200 10,216 Bristol-Myers Squibb Company 4,000 99,320 Forest Laboratories, Inc. * 1,400 68,180 King Pharmaceuticals, Inc. * 3,200 52,896 Merck & Company, Inc. 16,600 738,866 Pfizer, Inc. 40,300 1,107,847 2,257,423 Photography - 0.31% Eastman Kodak Company 2,300 59,846 Publishing - 0.83% Gannett Company, Inc. 2,300 136,896 Tribune Company 700 22,260 159,156 Railroads & Equipment - 0.80% Burlington Northern Santa Fe Corp. 800 60,128 CSX Corp. 400 14,344 Norfolk Southern Corp. 500 24,625 Union Pacific Corp. 600 54,312 153,409 Retail Grocery - 2.14% Safeway, Inc. 5,500 169,455 SUPERVALU, Inc. 1,700 58,242 The Kroger Company 8,600 184,556 412,253 Retail Trade - 8.24% AnnTaylor Stores Corp. * 300 10,350 Bed Bath & Beyond, Inc. * 800 31,000 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Retail Trade (continued) Best Buy Company, Inc. 300 $ 16,491 Big Lots, Inc. * 500 11,155 BJ's Wholesale Club, Inc. * 900 29,070 Circuit City Stores, Inc. 500 12,480 Costco Wholesale Corp. 1,200 62,712 Dillard's, Inc., Class A 400 14,228 Dollar General Corp. 1,500 23,310 Dollar Tree Stores, Inc. * 1,700 51,017 Family Dollar Stores, Inc. 1,700 47,413 Foot Locker, Inc. 1,000 22,900 Gap, Inc. 1,400 26,208 Home Depot, Inc. 12,800 486,016 Lowe's Companies, Inc. 7,000 211,120 Rent-A-Center, Inc. * 500 13,670 Staples, Inc. 700 17,829 Target Corp. 500 29,045 The TJX Companies, Inc. 1,100 30,162 Walgreen Company 1,300 52,637 Wal-Mart Stores, Inc. 8,400 387,240 1,586,053 Sanitary Services - 0.25% Allied Waste Industries, Inc. * 900 11,412 Waste Management, Inc. 1,000 36,610 48,022 Semiconductors - 0.28% Intel Corp. 1,900 40,565 Intersil Corp., Class A 500 12,385 52,950 Software - 0.47% BEA Systems, Inc. * 1,500 20,655 BMC Software, Inc. * 200 6,512 Intuit, Inc. * 400 12,592 Microsoft Corp. 1,700 49,861 89,620 Steel - 0.37% Nucor Corp. 1,200 71,820 Telecommunications Equipment & Services - 0.12% Polycom, Inc. * 800 23,072 Telephone - 8.94% AT&T, Inc. 17,900 606,989 BellSouth Corp. 4,700 209,573 CenturyTel, Inc. 1,500 63,825 Qwest Communications International, Inc. * 3,500 26,915 Verizon Communications, Inc. 23,300 814,102 1,721,404 Tires & Rubber - 0.05% Goodyear Tire & Rubber Company * 600 10,110 Tobacco - 1.65% Altria Group, Inc. 3,000 252,630 Page 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Tobacco (continued) Reynolds American, Inc. 400 $ 25,696 UST, Inc. 700 39,186 317,512 Toys, Amusements & Sporting Goods - 0.16% Mattel, Inc. 1,400 30,730 Transportation - 0.07% C.H. Robinson Worldwide, Inc. 300 13,200 Travel Services - 0.16% Sabre Holdings Corp. 1,100 30,173 Trucking & Freight - 1.12% Fedex Corp. 1,600 184,688 Ryder Systems, Inc. 600 31,302 215,990 TOTAL COMMON STOCKS (Cost $16,798,847) $ 18,519,742 REPURCHASE AGREEMENTS - 6.87% Repurchase Agreement with State Street Corp. dated 11/30/2006 at 3.95% to be repurchased at $1,322,145 on 12/01/2006, collateralized by $1,295,000 Federal Home Loan Bank, 5.375% due 05/15/2019 (valued at $1,350,038, including interest) (c) $ 1,322,000 $ 1,322,000 TOTAL REPURCHASE AGREEMENTS (Cost $1,322,000) $ 1,322,000 Total Investments (Intrinsic Value Fund) (Cost $18,120,847) - 103.08% $ Liabilities in Excess of Other Assets - (3.08)% TOTAL NET ASSETS - 100.00% $ Page 4 Footnotes Percentages are states as a percent of net assets. Key to Security Abbreviations and Legend ADR  American Depositary Receipts * Non-Income Producing (c) Investment is an affiliate of the Trusts subadvisor or custodian bank Page 5 JOHN HANCOCK FUNDS III Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at November 30, 2006: Unrealized Appreciation Fund Open Contracts Number of Contracts Position Expiration Date (Depreciation) Intrinsic Value S&P 500 Index 1 Long Dec 2006 ($832) At November 30, 2006, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Unrealized Unrealized Net Unrealized Fund Appreciation (Depreciation) Appreciation/ (Depreciation) Intrinsic Value 1,815,303 (94,408) 1,720,895 Page 6 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) (showing percentage of total net assets) Value O p portunities Fund Shares or Principal Amount Value COMMON STOCKS - 96.42% Aerospace - 0.50% Alliant Techsystems, Inc. * 800 $ 61,848 Armor Holdings, Inc. * 200 11,310 Curtiss Wright Corp. 800 28,440 101,598 Air Freight - 0.21% ExpressJet Holdings, Inc. * 5,500 43,450 Aluminum - 0.10% Superior Essex, Inc. * 600 21,240 Apparel & Textiles - 4.45% Brown Shoe, Inc. 1,100 52,184 Columbia Sportswear Company 2,200 129,470 Jones Apparel Group, Inc. 5,900 198,240 Kellwood Company 2,100 65,625 K-Swiss, Inc., Class A 1,200 39,852 Liz Claiborne, Inc. 7,100 303,525 Skechers United States of America, Inc., Class A * 300 8,850 Stride Rite Corp. 1,000 15,630 Timberland Company., Class A * 2,500 78,125 Wolverine World Wide, Inc. 700 20,342 911,843 Auto Parts - 1.77% American Axle & Manufacturing Holdings, Inc. 2,100 38,430 ArvinMeritor, Inc. 4,000 69,240 BorgWarner, Inc. 900 52,020 Keystone Automotive Industries, Inc. * 200 7,174 O'Reilly Automotive, Inc. * 2,400 76,008 Superior Industries International, Inc. 3,300 65,109 TRW Automotive Holdings Corp. * 2,200 54,648 362,629 Auto Services - 0.75% AutoNation, Inc. * 4,500 92,745 Copart, Inc. * 1,100 33,231 Lithia Motors, Inc., Class A 1,100 28,446 154,422 Automobiles - 1.68% Asbury Automotive Group, Inc. 700 16,478 Group 1 Automotive, Inc. 2,700 137,673 Tenneco, Inc. * 900 21,222 United Auto Group, Inc. 7,200 168,984 344,357 Banking - 9.20% Amcore Financial, Inc. 300 9,552 Anchor BanCorp Wisconsin, Inc. 1,200 34,392 Associated Banc-Corp. 2,200 73,128 Astoria Financial Corp. 4,800 143,520 BancFirst Corp. 200 10,654 BancorpSouth, Inc. 2,700 70,335 BankUnited Financial Corp., Class A 600 15,300 Banner Corp. 200 9,132 Value Op p ortunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Banking (continued) Cathay General Bancorp, Inc. 300 $ 10,308 Chemical Financial Corp. 600 19,596 Chittenden Corp. 300 9,024 Citizens Banking Corp. 600 16,104 City National Corp. 700 47,474 Commerce Bancshares, Inc. 1,785 86,733 Cullen Frost Bankers, Inc. 600 32,700 Dime Community Bancorp, Inc. 800 11,256 Downey Financial Corp. 1,300 94,640 First Citizens Bancshares, Inc. 100 19,955 First Horizon National Corp. 2,900 115,594 First Indiana Corp. 600 14,898 First Midwest BanCorp, Inc., Illinois 700 26,075 FirstFed Financial Corp. * 700 45,514 FirstMerit Corp. 1,800 42,660 Flagstar Bancorp, Inc. 2,800 42,140 Greater Bay Bancorp 2,500 64,350 Hancock Holding Company 800 42,976 International Bancshares Corp. 400 12,364 Investors Financial Services Corp. 800 31,816 Irwin Financial Corp. 600 13,218 ITLA Capital Corp. 500 26,510 MAF Bancorp, Inc. 1,000 43,990 Mercantile Bankshares Corp. 700 31,927 New York Community Bancorp, Inc. 4,400 71,104 Old National Bancorp 400 7,512 Pacific Capital Bancorp 1,100 35,849 Park National Corp. 100 10,025 Sky Financial Group, Inc. 400 9,900 Sterling Bancshares, Inc. 1,000 18,420 TCF Financial Corp. 4,100 107,092 Trustmark Corp. 2,800 91,336 United Bankshares, Inc. 400 15,432 Valley National Bancorp 900 23,364 Washington Federal, Inc. 1,900 44,156 Webster Financial Corp. 1,000 47,770 Westamerica Bancorp 600 29,718 Whitney Holding Corp. 1,000 32,230 Wilmington Trust Corp. 1,800 74,808 1,886,551 Biotechnology - 0.46% Applera Corp. 2,000 72,880 Techne Corp. * 400 21,508 94,388 Broadcasting - 0.13% Westwood One, Inc. 2,700 17,793 World Wrestling Entertainment, Inc., Class A 500 7,970 25,763 Building Materials & Construction - 0.84% Dycom Industries, Inc. * 1,500 30,480 EMCOR Group, Inc. * 2,200 131,274 Page 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Value O p portunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Building Materials & Construction (continued) NCI Building Systems, Inc. * 200 $ 11,036 172,790 Business Services - 3.67% Banta Corp. 600 21,732 BearingPoint, Inc. * 2,100 17,598 Black Box Corp. 600 25,692 CDI Corp. 500 13,015 Ceridian Corp. * 600 14,706 Convergys Corp. * 4,100 98,892 Deluxe Corp. 2,900 71,398 FactSet Research Systems, Inc. 700 37,016 Forrester Research, Inc. * 400 11,248 Insight Enterprises, Inc. * 2,000 40,200 Kelly Services, Inc., Class A 1,300 37,882 Lightbridge, Inc. * 1,100 14,520 Manpower, Inc. 3,200 227,200 MAXIMUS, Inc. 800 23,408 MPS Group, Inc. * 1,900 28,481 Paxar Corp. * 400 8,540 Scansource, Inc. * 600 18,312 Sonicwall, Inc. * 1,700 17,085 Spherion Corp. * 900 6,480 Watson Wyatt Worldwide, Inc., Class A 400 18,560 751,965 Cellular Communications - 0.23% Telephone & Data Systems, Inc. 900 46,494 Chemicals - 1.72% A. Schulman, Inc. 500 11,395 Airgas, Inc. 600 25,530 Albemarle Corp. 800 55,792 Ashland, Inc. 500 33,805 H.B. Fuller Company 1,400 36,498 Hercules, Inc. * 1,800 33,534 PolyOne Corp. * 2,200 16,896 Sensient Technologies Corp. 3,300 78,639 Sigma-Aldrich Corp. 100 7,611 Stepan Company 700 21,224 Valspar Corp. 1,100 30,778 351,702 Colleges & Universities - 0.85% Career Education Corp. * 2,600 65,650 Corinthian Colleges, Inc. * 2,000 25,800 ITT Educational Services, Inc. * 1,200 82,284 173,734 Commercial Services - 0.14% Pool Corp. 400 16,388 Vertrue, Inc. * 300 11,493 27,881 Value Op p ortunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Computers & Business Equipment - 2.71% Benchmark Electronics, Inc. * 900 $ 21,861 Brocade Communications Systems, Inc. * 1,300 12,025 CDW Corp. 1,700 119,850 Diebold, Inc. 1,100 50,600 EMS Technologies, Inc. * 400 8,188 Ingram Micro, Inc., Class A * 7,800 158,964 Tech Data Corp. * 4,400 184,008 555,496 Construction Materials - 1.06% Ameron International Corp. 700 52,647 Comfort Systems USA, Inc. 600 8,094 Granite Construction, Inc. 400 20,640 Louisiana-Pacific Corp. 2,100 44,310 Simpson Manufacturing Company, Inc. 900 27,873 Standex International Corp. 300 8,919 Universal Forest Products, Inc. 700 32,648 USG Corp. * 400 22,292 217,423 Containers & Glass - 1.14% Bemis Company, Inc. 2,000 68,260 Greif, Inc., Class A 200 19,830 Pactiv Corp. * 1,100 37,895 Smurfit-Stone Container Corp. * 2,100 22,533 Sonoco Products Company 2,300 85,077 233,595 Correctional Facilities - 0.09% Corrections Corp. of America * 400 18,180 Cosmetics & Toiletries - 0.47% Alberto-Culver Company * 1,200 24,084 Estee Lauder Companies, Inc., Class A 900 37,161 International Flavors & Fragrances, Inc. 600 28,266 Sally Beauty Holdings, Inc. * 700 6,482 95,993 Domestic Oil - 0.25% Houston Exploration Company * 300 16,836 Stone Energy Corp. * 900 35,118 51,954 Drugs & Health Care - 0.29% Hillenbrand Industries, Inc. 500 28,930 Molina Healthcare, Inc. * 900 30,591 59,521 Electrical Equipment - 0.76% A.O. Smith Corp. 700 25,053 Anixter International, Inc. * 400 23,448 Hubbell, Inc., Class B 400 20,980 Littelfuse, Inc. * 700 21,896 Molex, Inc. 700 22,400 Tektronix, Inc. 1,400 42,784 156,561 Page 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Value O p portunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Electrical Utilities - 1.03% Alliant Corp. 700 $ 27,230 CenterPoint Energy, Inc. 3,800 62,130 Great Plains Energy, Inc. 300 9,483 IDACORP, Inc. 300 11,997 NSTAR 200 7,036 OGE Energy Corp. 1,100 43,142 Otter Tail Corp. 300 9,222 Pepco Holdings, Inc. 1,200 30,756 Reliant Energy, Inc. * 700 9,394 210,390 Electronics - 1.39% Arrow Electronics, Inc. * 1,300 41,288 Avnet, Inc. * 1,900 47,101 AVX Corp. 1,700 26,418 Checkpoint Systems, Inc. * 700 13,426 Imation Corp. 100 4,631 Mentor Graphics Corp. * 1,100 18,601 Synopsys, Inc. * 300 7,665 Technitrol, Inc. 1,300 35,724 Teleflex, Inc. 300 19,389 Thermo Electron Corp. * 700 30,681 Thomas & Betts Corp. * 400 20,748 Vishay Intertechnology, Inc. * 1,400 18,340 284,012 Energy - 0.05% New Jersey Resources Corp. 200 10,350 Financial Services - 3.27% A.G. Edwards, Inc. 700 40,495 Advanta Corp., Class B 300 13,686 AmeriCredit Corp. * 2,800 65,660 Delphi Financial Group, Inc. 900 36,450 Federal Agricultural Mortgage Corp., Class C 600 15,654 Fremont General Corp. 2,500 42,525 Fulton Financial Corp. 300 4,875 IndyMac Bancorp, Inc. 1,900 87,305 Janus Capital Group, Inc. 1,600 32,416 Jefferies Group, Inc. 2,600 75,374 Knight Capital Group, Inc. * 3,100 54,591 Leucadia National Corp. 1,100 30,349 Moneygram International, Inc. 2,000 61,000 Piper Jaffray Companies, Inc. * 200 13,014 Raymond James Financial, Inc. 2,000 63,020 SEI Investments Company 600 34,914 671,328 Food & Beverages - 3.13% ARAMARK Corp., Class B 400 13,340 Corn Products International, Inc. 1,600 58,112 Del Monte Foods Company 3,300 37,257 Flowers Foods, Inc. 100 2,664 Hormel Foods Corp. 1,900 71,972 McCormick & Company, Inc. 900 34,848 Value O p portunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Food & Beverages (continued) Performance Food Group Company * 3,100 $ 83,886 Pilgrim's Pride Corp. 300 7,656 Ralcorp Holdings, Inc. * 300 15,195 Sanderson Farms, Inc. 1,400 38,710 Smithfield Foods, Inc. * 2,500 65,950 Tyson Foods, Inc., Class A 13,300 211,337 640,927 Furniture & Fixtures - 1.43% Ethan Allen Interiors, Inc. 2,300 81,604 Furniture Brands International, Inc. 4,900 84,378 La-Z-Boy, Inc. 3,800 44,764 Leggett & Platt, Inc. 3,500 83,230 293,976 Gas & Pipeline Utilities - 0.08% ONEOK, Inc. 400 17,296 Healthcare Products - 1.06% DENTSPLY International, Inc. 900 28,737 IDEXX Laboratories, Inc. * 700 59,255 Owens & Minor, Inc. 2,500 77,575 Patterson Companies, Inc. * 800 29,688 Respironics, Inc. * 600 21,636 216,891 Healthcare Services - 1.70% AMERIGROUP Corp. * 1,500 51,285 Apria Healthcare Group, Inc. * 2,300 57,431 Health Net, Inc. * 1,300 59,982 Lincare Holdings, Inc. * 3,000 113,010 Magellan Health Services, Inc. * 200 8,796 Pediatrix Medical Group, Inc. * 1,200 57,780 348,284 Homebuilders - 2.53% Beazer Homes USA, Inc. 900 41,094 Hovnanian Enterprises, Inc., Class A * 900 31,959 KB Home 1,100 56,859 M.D.C. Holdings, Inc. 1,900 108,547 M/I Homes, Inc. 2,000 74,560 NVR, Inc. * 100 59,500 Ryland Group, Inc. 1,700 89,675 Standard Pacific Corp. 1,300 33,358 Toll Brothers, Inc. * 700 22,540 518,092 Hotels & Restaurants - 2.84% Applebee's International, Inc. 2,200 50,050 Brinker International, Inc. 2,000 90,940 CBRL Group, Inc. 1,800 77,202 CEC Entertainment, Inc. * 900 35,829 IHOP Corp. 200 10,522 Jack in the Box, Inc. * 1,900 116,831 O'Charley's, Inc. * 1,200 24,120 OSI Restaurant Partners, Inc. 1,700 66,470 Page 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Value O p portunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Hotels & Restaurants (continued) Papa Johns International, Inc. * 1,000 $ 31,000 RARE Hospitality International, Inc. * 1,200 38,844 Ruby Tuesday, Inc. 1,500 40,485 582,293 Household Appliances - 0.03% Technical Olympic USA, Inc. 600 5,592 Household Products - 0.96% Blyth, Inc. 2,900 73,718 Church & Dwight, Inc. 200 8,382 Energizer Holdings, Inc. * 1,200 79,308 Tupperware Brands Corp. 1,700 36,091 197,499 Industrial Machinery - 1.57% AGCO Corp. * 1,900 59,337 Cummins, Inc. 300 35,976 Flowserve Corp. * 400 21,536 Lincoln Electric Holdings, Inc. 1,000 60,850 NACCO Industries, Inc., Class A 200 29,830 Rofin Sinar Technologies, Inc. * 200 11,624 Tennant Company 400 11,620 Terex Corp. * 1,100 61,622 Valmont Industries, Inc. 500 29,625 322,020 Industrials - 0.57% Crane Company 2,300 87,630 Fastenal Company 400 14,396 Lawson Products, Inc. 300 15,069 117,095 Insurance - 13.02% Alfa Corp. 700 13,566 American Financial Group, Inc. 3,800 198,398 American National Insurance Company 200 22,834 Arthur J. Gallagher & Company 300 8,787 Brown & Brown, Inc. 2,000 58,000 Commerce Group, Inc. 3,700 112,887 Donegal Group, Inc. 400 7,676 Erie Indemnity Company., Class A 1,400 78,792 FBL Financial Group, Inc., Class A 600 23,640 First American Corp. 4,300 166,023 Great American Financial Resources, Inc. 600 13,302 Hanover Insurance Group, Inc. 600 28,428 Harleysville Group, Inc. 300 10,668 HCC Insurance Holdings, Inc. 1,100 33,209 Hilb, Rogal and Hamilton Company 600 24,960 Kansas City Life Insurance Company 200 10,308 LandAmerica Financial Group, Inc. 1,800 109,998 Mercury General Corp. 2,000 106,900 National Western Life Insurance Company, Class A * 200 45,692 Nationwide Financial Services, Inc., Class A 3,300 171,600 Value O p portunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Insurance (continued) Navigators Group, Inc. * 300 $ 13,881 Odyssey Re Holdings Corp. 300 10,581 Ohio Casualty Corp. 300 8,763 Old Republic International Corp. 11,100 250,305 Philadelphia Consolidated Holding Corp. * 800 35,640 PMI Group, Inc. 5,000 216,550 Presidential Life Corp. 500 11,195 Protective Life Corp. 2,700 127,494 Radian Group, Inc. 2,600 138,346 Reinsurance Group of America, Inc. 2,400 132,408 Safety Insurance Group, Inc. 400 20,952 Selective Insurance Group, Inc. 500 27,760 Stancorp Financial Group, Inc. 2,000 90,820 Stewart Information Services Corp. 1,800 70,308 Transatlantic Holdings, Inc. 1,300 80,444 Triad Guaranty, Inc. * 1,000 53,800 United Fire & Casualty Company 600 21,180 Universal American Financial Corp. * 400 7,500 W.R. Berkley Corp. 3,000 105,330 2,668,925 Leisure Time - 0.44% Brunswick Corp. 1,700 55,029 Polaris Industries, Inc. 800 36,016 91,045 Life Sciences - 0.29% Pharmaceutical Product Development, Inc. 1,900 60,021 Manufacturing - 1.22% Acuity Brands, Inc. 800 42,136 Barnes Group, Inc. 100 2,095 Kaydon Corp. 700 27,965 Lancaster Colony Corp. 600 25,644 Nordson Corp. 900 43,461 Snap-on, Inc. 300 14,250 SPX Corp. 800 48,888 Stanley Works 900 45,918 250,357 Medical-Hospitals - 0.50% Tenet Healthcare Corp. * 5,000 35,450 Universal Health Services, Inc., Class B 1,200 66,252 101,702 Metal & Metal Products - 0.76% Mueller Industries, Inc. 1,400 47,740 Reliance Steel & Aluminum Company 2,100 80,829 Timken Company 900 26,766 155,335 Mobile Homes - 0.58% Thor Industries, Inc. 1,800 81,468 Winnebago Industries, Inc. 1,100 38,280 119,748 Page 4 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Value O p portunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Newspapers - 0.44% Lee Enterprises, Inc. 400 $ 11,560 The New York Times Company, Class A 3,300 79,662 91,222 Office Furnishings & Supplies - 0.99% Global Imaging Systems, Inc. * 1,300 27,703 IKON Office Solutions, Inc. 3,300 53,361 OfficeMax, Inc. 1,800 84,726 United Stationers, Inc. * 800 37,104 202,894 Paper - 0.17% P.H. Glatfelter Company 500 7,410 Temple-Inland, Inc. 700 27,370 34,780 Petroleum Services - 0.06% Universal Compression Holdings, Inc. * 200 12,590 Pharmaceuticals - 1.15% King Pharmaceuticals, Inc. * 14,300 236,379 Plastics - 0.10% Spartech Corp. 700 20,944 Publishing - 0.30% Consolidated Graphics, Inc. * 400 23,400 Valassis Communications, Inc. * 2,400 37,104 60,504 Railroads & Equipment - 0.14% GATX Corp. 600 27,708 Real Estate - 2.42% American Home Mortgage Investment Corp., REIT 1,600 56,592 Annaly Mortgage Management, Inc., REIT 6,700 93,666 Anthracite Capital, Inc., REIT 700 8,869 Anworth Mortgage Asset Corp., REIT 1,900 17,936 Apartment Investment & Management Company, Class A, REIT 200 11,528 Impac Mortgage Holdings, Inc., REIT 1,200 11,772 iStar Financial, Inc., REIT 500 23,395 MFA Mortgage Investments, Inc., REIT 1,900 14,782 New Century Financial Corp., REIT 1,500 54,090 Redwood Trust, Inc., REIT 1,400 80,094 Thornburg Mortgage, Inc., REIT 4,900 123,823 496,547 Retail Grocery - 2.51% Ingles Markets, Inc. 1,900 56,563 Nash-Finch Company 1,200 31,740 Ruddick Corp. 2,300 64,124 Smart & Final, Inc. * 1,900 34,314 SUPERVALU, Inc. 8,600 294,636 Weis Markets, Inc. 800 32,336 513,713 Value O p portunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Retail Trade - 9.90% 99 Cents Only Stores * 1,600 $ 17,680 Abercrombie & Fitch Company., Class A 400 26,976 American Eagle Outfitters, Inc. 400 18,072 AnnTaylor Stores Corp. * 200 6,900 Big Lots, Inc. * 2,900 64,699 BJ's Wholesale Club, Inc. * 3,600 116,280 Borders Group, Inc. 1,000 22,900 Casey's General Stores, Inc. 1,100 27,379 Cash America International, Inc. 500 22,070 Cato Corp., Class A 1,000 23,740 Circuit City Stores, Inc. 1,300 32,448 Claire's Stores, Inc. 1,300 41,483 Dillard's, Inc., Class A 1,500 53,355 Dollar General Corp. 3,500 54,390 Dollar Tree Stores, Inc. * 8,700 261,087 Family Dollar Stores, Inc. 6,200 172,918 Foot Locker, Inc. 2,400 54,960 Fossil, Inc. * 3,500 73,570 Longs Drug Stores Corp. 800 32,872 NBTY, Inc. * 4,400 159,940 Pacific Sunwear of California, Inc. * 1,900 37,392 Payless ShoeSource, Inc. * 900 28,071 Pier 1 Imports, Inc. 2,500 16,625 RadioShack Corp. 2,900 50,837 Regis Corp. 1,200 45,972 Rent-A-Center, Inc. * 5,300 144,902 Ross Stores, Inc. 1,400 43,386 Sonic Automotive, Inc. 3,100 88,474 Steven Madden, Ltd. * 500 18,385 Talbots, Inc. 1,600 39,872 The Buckle, Inc. 600 28,194 The Yankee Candle, Inc. 800 27,248 Tween Brands, Inc. * 1,300 54,496 United Rentals, Inc. * 1,900 47,614 Williams-Sonoma, Inc. 1,400 44,408 Zale Corp. * 1,000 30,770 2,030,365 Sanitary Services - 0.24% Allied Waste Industries, Inc. * 3,800 48,184 Semiconductors - 0.32% Intersil Corp., Class A 700 17,339 Novellus Systems, Inc. * 1,000 31,220 QLogic Corp. * 800 17,800 66,359 Software - 0.86% BEA Systems, Inc. * 4,700 64,719 BMC Software, Inc. * 800 26,048 Citrix Systems, Inc. * 1,600 45,984 EPIQ Systems, Inc. * 600 9,372 JDA Software Group, Inc. * 600 8,580 Page 5 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Value O p portunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Software (continued) Keane, Inc. * 1,800 $ 22,320 177,023 Steel - 0.14% Worthington Industries, Inc. 1,500 27,750 Telecommunications Equipment & Services - 0.60% Commscope, Inc. * 900 27,153 Polycom, Inc. * 2,000 57,680 Tellabs, Inc. * 3,800 38,152 122,985 Telephone - 1.19% Atlantic Tele-Network, Inc. 500 14,200 CenturyTel, Inc. 5,400 229,770 243,970 Tires & Rubber - 0.30% Goodyear Tire & Rubber Company * 3,700 62,345 Tobacco - 0.34% Schweitzer Mauduit International, Inc. 400 9,916 Universal Corp. 1,300 60,541 70,457 Transportation - 0.51% Overseas Shipholding Group, Inc. 1,200 69,072 Saia, Inc. * 1,400 34,706 103,778 Travel Services - 0.47% Sabre Holdings Corp. 3,500 96,005 Trucking & Freight - 1.35% Arkansas Best Corp. 1,900 72,010 EGL, Inc. * 700 22,358 Navistar International Corp. * 1,200 38,388 Oshkosh Truck Corp. 300 14,403 Ryder Systems, Inc. 1,600 83,472 Swift Transportation, Inc. * 1,600 45,392 276,023 TOTAL COMMON STOCKS (Cost $18,364,693) $ 19,765,233 REPURCHASE AGREEMENTS - 6.10% Repurchase Agreement with State Street Corp. dated 11/30/2006 at 3.95% to be repurchased at $1,249,137 on 12/01/2006, collateralized by $1,225,000 Federal Home Loan Bank, 5.375% due 05/15/2019 (valued at $1,277,063, including interest) (c) $ 1,249,000 $ 1,249,000 TOTAL REPURCHASE AGREEMENTS (Cost $1,249,000) $ 1,249,000 Total Investments (Value Oportunities Fund) (Cost $19,613,693) - 102.52% $ Liabilities in Excess of Other Assets - (2.52)% TOTAL NET ASSETS - 100.00% $ Page 6 Footnotes Percentages are states as a percent of net assets. Key to Security Abbreviations and Legend REIT  Real Estate Investment Trust * Non-Income Producing (c) Investment is an affiliate of the Trusts subadvisor or custodian bank Page 7 JOHN HANCOCK FUNDS III Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at November 30, 2006: Unrealized Appreciation Fund Open Contracts Number of Contracts Position Expiration Date (Depreciation) Value Opportunities Russell 2000 Mini Index 4 Long Dec 2006 ($173) At November 30, 2006, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Unrealized Unrealized Net Unrealized Fund Appreciation (Depreciation) Appreciation/ (Depreciation) Value Opportunities 1,717,298 (316,758) 1,400,540 Page 8 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) (showing percentage of total net assets) U.S. Core Fund Shares or Principal Amount Value COMMON STOCKS - 95.04% Advertising - 0.09% Omnicom Group, Inc. 200 $ 20,432 Aerospace - 1.91% Boeing Company 400 35,412 General Dynamics Corp. 400 29,936 Lockheed Martin Corp. 1,200 108,540 Northrop Grumman Corp. 1,300 87,009 Raytheon Company 600 30,624 United Technologies Corp. 1,900 122,607 414,128 Agriculture - 0.45% Archer-Daniels-Midland Company 2,800 98,280 Aluminum - 0.47% Alcoa, Inc. 3,300 102,861 Amusement & Theme Parks - 0.65% Walt Disney Company 4,300 142,115 Apparel & Textiles - 0.42% Jones Apparel Group, Inc. 300 10,080 Liz Claiborne, Inc. 600 25,650 Mohawk Industries, Inc. * 100 7,743 VF Corp. 600 47,034 90,507 Auto Parts - 0.56% AutoZone, Inc. * 500 56,805 Johnson Controls, Inc. 800 65,064 121,869 Auto Services - 0.21% AutoNation, Inc. * 2,200 45,342 Automobiles - 0.94% Ford Motor Company 10,500 85,365 General Motors Corp. 1,600 46,768 PACCAR, Inc. 1,100 71,830 203,963 Banking - 3.39% Bank of America Corp. 6,200 333,870 Bank of New York Company, Inc. 1,200 42,648 BB&T Corp. 1,200 51,612 Comerica, Inc. 800 46,600 Fifth Third Bancorp 700 27,601 KeyCorp 400 14,440 National City Corp. 3,800 137,180 US Bancorp 1,500 50,460 Wells Fargo & Company (c) 900 31,716 736,127 Biotechnology - 0.29% Amgen, Inc. * 200 14,200 Applera Corp. 900 32,796 Biogen Idec, Inc. * 300 15,678 62,674 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Broadcasting - 0.44% CBS Corp., Class B 400 $ 11,900 News Corp. 4,100 84,460 96,360 Building Materials & Construction - 0.31% American Standard Companies, Inc. 900 40,329 Masco Corp. 900 25,821 66,150 Business Services - 1.71% Affiliated Computer Services, Inc., Class A * 600 30,330 Computer Sciences Corp. * 800 41,760 Electronic Data Systems Corp. 900 24,426 First Data Corp. 2,200 55,550 H & R Block, Inc. 500 12,000 Manpower, Inc. 700 49,700 Moody's Corp. 1,400 97,272 Pitney Bowes, Inc. 800 36,872 Robert Half International, Inc. 600 23,154 371,064 Cable and Television - 0.61% Comcast Corp., Class A * 3,000 121,380 DIRECTV Group, Inc. * 500 11,375 132,755 Chemicals - 0.54% Air Products & Chemicals, Inc. 400 27,656 E.I. Du Pont De Nemours & Company 1,100 51,623 PPG Industries, Inc. 600 38,580 117,859 Commercial Services - 0.17% Western Union Company * 1,600 36,480 Computers & Business Equipment - 3.54% CDW Corp. 500 35,250 Cisco Systems, Inc. * 9,300 249,984 Cognizant Technology Solutions Corp., Class A * 300 24,468 Dell, Inc. * 7,200 196,128 Hewlett-Packard Company 2,300 90,758 International Business Machines Corp. 1,000 91,920 Lexmark International, Inc. * 1,000 68,980 Network Appliance, Inc. * 300 11,763 769,251 Construction Materials - 0.09% Martin Marietta Materials, Inc. 200 19,862 Containers & Glass - 0.06% Pactiv Corp. * 400 13,780 Cosmetics & Toiletries - 0.81% Avon Products, Inc. 1,400 45,696 Colgate-Palmolive Company 500 32,525 Estee Lauder Companies, Inc., Class A 600 24,774 Page 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Cosmetics & Toiletries (continued) Kimberly-Clark Corp. 1,100 $ 73,117 176,112 Crude Petroleum & Natural Gas - 0.85% Apache Corp. 200 13,986 Devon Energy Corp. 500 36,685 Marathon Oil Corp. 400 37,752 Occidental Petroleum Corp. 1,900 95,646 184,069 Drugs & Health Care - 0.16% Wyeth 700 33,796 Electrical Equipment - 0.76% Emerson Electric Company 1,900 164,730 Electrical Utilities - 0.14% CenterPoint Energy, Inc. 1,000 16,350 The AES Corp. * 600 14,022 30,372 Electronics - 0.18% Agilent Technologies, Inc. * 400 12,736 Amphenol Corp., Class A 200 13,626 Thermo Electron Corp. * 300 13,149 39,511 Financial Services - 11.68% Bear Stearns Companies, Inc. 400 60,992 Charles Schwab Corp. 1,900 34,846 CIT Group, Inc. 600 31,206 Citigroup, Inc. 17,000 843,030 Countrywide Financial Corp. 300 11,916 E*TRADE Financial Corp. * 100 2,407 Federal Home Loan Mortgage Corp. 1,400 94,024 Federal National Mortgage Association 3,400 193,902 Federated Investors, Inc., Class B 500 16,590 Fidelity National Information Services, Inc. 483 19,272 Fiserv, Inc. * 500 25,555 Goldman Sachs Group, Inc. 1,200 233,760 Janus Capital Group, Inc. 500 10,130 JP Morgan Chase & Company 7,300 337,844 Lehman Brothers Holdings, Inc. 900 66,303 Mellon Financial Corp. 1,200 48,276 Merrill Lynch & Company, Inc. 1,700 148,631 Morgan Stanley 1,900 144,704 PNC Financial Services Group, Inc. 800 56,552 SEI Investments Company 100 5,819 State Street Corp. (c) 600 37,278 T. Rowe Price Group, Inc. (c) 300 12,999 Washington Mutual, Inc. 2,300 100,464 2,536,500 Food & Beverages - 2.98% Campbell Soup Company 600 22,842 ConAgra Foods, Inc. 600 15,420 Dean Foods Company * 500 21,410 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Food & Beverages (continued) General Mills, Inc. 200 $ 11,190 H.J. Heinz Company 1,100 48,895 Kraft Foods, Inc., Class A 2,400 84,120 Pepsi Bottling Group, Inc. 700 21,924 PepsiCo, Inc. 100 6,197 Sara Lee Corp. 1,500 24,870 Starbucks Corp. * 6,200 218,798 Sysco Corp. 400 14,340 The Coca-Cola Company 2,600 121,758 Tyson Foods, Inc., Class A 2,200 34,958 646,722 Healthcare Products - 2.38% Baxter International, Inc. 300 13,422 Becton, Dickinson & Company 800 57,376 Biomet, Inc. 600 22,686 Johnson & Johnson 5,500 362,505 Stryker Corp. 600 31,116 Varian Medical Systems, Inc. * 300 14,766 Zimmer Holdings, Inc. * 200 14,592 516,463 Healthcare Services - 3.61% Cardinal Health, Inc. 2,400 155,088 Caremark Rx, Inc. 400 18,920 Express Scripts, Inc. * 1,200 81,840 Health Net, Inc. * 300 13,842 IMS Health, Inc. 400 10,988 Laboratory Corp. of America Holdings * 200 14,160 Lincare Holdings, Inc. * 400 15,068 McKesson Corp. 2,700 133,380 Quest Diagnostics, Inc. 1,600 85,072 UnitedHealth Group, Inc. 5,200 255,216 783,574 Holdings Companies/Conglomerates - 0.20% Loews Corp. 100 3,992 Textron, Inc. 400 38,980 42,972 Homebuilders - 0.28% Centex Corp. 200 11,068 KB Home 300 15,507 Lennar Corp., Class A 400 21,000 Pulte Homes, Inc. 400 13,496 61,071 Hotels & Restaurants - 0.28% Marriott International, Inc., Class A 600 27,090 McDonald's Corp. 500 20,985 Yum! Brands, Inc. 200 12,238 60,313 Household Appliances - 0.24% Whirlpool Corp. 600 51,180 Page 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Household Products - 0.13% Energizer Holdings, Inc. * 200 $ 13,218 Newell Rubbermaid, Inc. 500 14,245 27,463 Industrial Machinery - 1.21% Caterpillar, Inc. 1,300 80,639 Cummins, Inc. 200 23,984 Deere & Company 500 48,000 Dover Corp. 300 15,090 Parker-Hannifin Corp. 400 33,392 Terex Corp. * 600 33,612 W.W. Grainger, Inc. 400 28,944 263,661 Industrials - 0.15% Fastenal Company 900 32,391 Insurance - 4.68% AFLAC, Inc. 2,900 128,006 Allstate Corp. 1,700 107,916 Ambac Financial Group, Inc. 600 51,384 American International Group, Inc. 2,600 182,832 Aon Corp. 1,400 49,952 Brown & Brown, Inc. 400 11,600 Chubb Corp. 400 20,704 CIGNA Corp. 100 12,605 First American Corp. 300 11,583 Hartford Financial Services Group, Inc. 200 17,152 Lincoln National Corp. 800 50,872 MBIA, Inc. 500 34,825 MGIC Investment Corp. 500 28,980 Old Republic International Corp. 1,100 24,805 PMI Group, Inc. 800 34,648 Principal Financial Group, Inc. 100 5,775 Progressive Corp. 3,200 72,160 Radian Group, Inc. 500 26,605 St. Paul Travelers Companies, Inc. 500 25,905 Torchmark Corp. 500 31,610 Transatlantic Holdings, Inc. 200 12,376 UnumProvident Corp. 1,700 34,816 W.R. Berkley Corp. 1,100 38,621 1,015,732 International Oil - 0.86% Anadarko Petroleum Corp., ADR 1,800 88,848 ChevronTexaco Corp. 700 50,624 ConocoPhillips 700 47,110 186,582 Leisure Time - 0.42% International Game Technology, Inc. 2,100 91,938 Liquor - 0.88% Anheuser-Busch Companies, Inc. 3,600 171,036 Brown Forman Corp., Class B 300 20,835 191,871 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Manufacturing - 2.32% 3M Company 500 $ 40,730 Danaher Corp. 2,300 168,176 Eaton Corp. 700 53,956 Harley-Davidson, Inc. 1,200 88,524 Illinois Tool Works, Inc. 2,700 127,440 Rockwell Automation, Inc. 400 26,032 504,858 Medical-Hospitals - 0.04% Manor Care, Inc. 200 9,504 Office Furnishings & Supplies - 0.27% Avery Dennison Corp. 200 13,494 Office Depot, Inc. * 1,200 45,432 58,926 Paper - 0.21% International Paper Company 1,000 33,100 Temple-Inland, Inc. 300 11,730 44,830 Petroleum Services - 4.03% Baker Hughes, Inc. 200 14,686 Exxon Mobil Corp. 11,200 860,272 874,958 Pharmaceuticals - 10.61% Abbott Laboratories 2,700 125,982 AmerisourceBergen Corp. 2,100 96,579 Barr Pharmaceuticals, Inc. * 400 20,432 Bristol-Myers Squibb Company 3,800 94,354 Forest Laboratories, Inc. * 4,200 204,540 King Pharmaceuticals, Inc. * 1,700 28,101 Merck & Company, Inc. 17,500 778,925 Pfizer, Inc. 34,800 956,652 2,305,565 Photography - 0.05% Eastman Kodak Company 400 10,408 Publishing - 0.47% Gannett Company, Inc. 1,500 89,280 McGraw-Hill Companies, Inc., ADR 200 13,330 102,610 Railroads & Equipment - 0.98% Burlington Northern Santa Fe Corp. 1,200 90,192 CSX Corp. 700 25,102 Norfolk Southern Corp. 700 34,475 Union Pacific Corp. 700 63,364 213,133 Retail Grocery - 0.97% Safeway, Inc. 2,500 77,025 SUPERVALU, Inc. 700 23,982 The Kroger Company 5,100 109,446 210,453 Page 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Retail Trade - 12.38% Abercrombie & Fitch Company., Class A 200 $ 13,488 American Eagle Outfitters, Inc. 300 13,554 Bed Bath & Beyond, Inc. * 1,600 62,000 Best Buy Company, Inc. 900 49,473 Circuit City Stores, Inc. 400 9,984 Costco Wholesale Corp. 2,000 104,520 Dollar General Corp. 1,500 23,310 Family Dollar Stores, Inc. 1,200 33,468 Foot Locker, Inc. 500 11,450 Gap, Inc. 600 11,232 Home Depot, Inc. 19,200 729,024 Kohl's Corp. * 1,800 125,280 Limited Brands, Inc. 1,000 31,690 Lowe's Companies, Inc. 14,200 428,272 Ross Stores, Inc. 400 12,396 Staples, Inc. 3,300 84,051 Target Corp. 300 17,427 The TJX Companies, Inc. 2,100 57,582 Walgreen Company 2,200 89,078 Wal-Mart Stores, Inc. 16,900 779,090 Williams-Sonoma, Inc. 100 3,172 2,689,541 Sanitary Services - 0.48% Ecolab, Inc. 600 26,610 Waste Management, Inc. 2,100 76,881 103,491 Semiconductors - 0.32% Intel Corp. 3,300 70,455 Software - 1.33% BEA Systems, Inc. * 1,800 24,786 BMC Software, Inc. * 400 13,024 Citrix Systems, Inc. * 900 25,866 Intuit, Inc. * 1,000 31,480 Microsoft Corp. 2,000 58,660 Oracle Corp. * 7,100 135,113 288,929 Steel - 0.30% Nucor Corp. 1,100 65,835 Telecommunications Equipment & Services - 0.79% QUALCOMM, Inc. 4,700 171,973 Telephone - 5.86% AT&T, Inc. 13,100 444,221 BellSouth Corp. 7,000 312,130 CenturyTel, Inc. 600 25,530 Harris Corp. 300 12,633 Qwest Communications International, Inc. * 4,100 31,529 Verizon Communications, Inc. 12,800 447,232 1,273,275 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Tobacco - 1.38% Altria Group, Inc. 2,500 $ 210,525 Reynolds American, Inc. 600 38,544 UST, Inc. 900 50,382 299,451 Toys, Amusements & Sporting Goods - 0.05% Mattel, Inc. 500 10,975 Transportation - 0.72% C.H. Robinson Worldwide, Inc. 1,600 70,400 Expeditors International of Washington, Inc. 1,900 85,956 156,356 Trucking & Freight - 1.75% Fedex Corp. 3,100 357,833 J.B. Hunt Transport Services, Inc. 1,000 21,890 379,723 TOTAL COMMON STOCKS (Cost $19,143,422) $ 20,644,131 REPURCHASE AGREEMENTS - 9.39% Repurchase Agreement with State Street Corp. dated 11/30/2006 at 3.95% to be repurchased at $2,041,224 on 12/01/2006, collateralized by $2,000,000 Federal Home Loan Bank, 5.375% due 05/15/2019 (valued at $2,085,000, including interest) (c) $ 2,041,000 $ 2,041,000 TOTAL REPURCHASE AGREEMENTS (Cost $2,041,000) $ 2,041,000 Total Investments (U.S. Core Fund) (Cost $21,184,422) - 104.43% $ Liabilities in Excess of Other Assets - (4.43)% TOTAL NET ASSETS - 100.00% $ Page 4 Footnotes Percentages are states as a percent of net assets. Key to Security Abbreviations and Legend ADR  American Depositary Receipts * Non-Income Producing (c) Investment is an affiliate of the Trusts subadvisor or custodian bank Page 5 JOHN HANCOCK FUNDS III Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at November 30, 2006: Unrealized Appreciation Fund Open Contracts Number of Contracts Position Expiration Date (Depreciation) U.S. Core S&P 500 Index 1 Long Dec 2006 ($832) At November 30, 2006, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Unrealized Unrealized Net Unrealized Fund Appreciation (Depreciation) Appreciation/ (Depreciation) U.S. Core 1,638,498 (137,789) 1,500,709 Page 6 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) (showing percentage of total net assets) International Core Fund Shares or Principal Amount Value COMMON STOCKS - 93.97% Australia - 2.06% Amcor, Ltd. 194,168 $ 1,140,664 Australia and New Zealand Banking Group, Ltd. 139,547 3,134,801 BHP Billiton, Ltd. (a) 266,474 5,518,999 Commonwealth Bank of Australia, Ltd. 52,504 1,966,313 Foster's Group, Ltd. 199,357 1,053,088 Investa Property Group, Ltd. 574,159 1,097,121 Mirvac Group, Ltd. 487,145 2,038,644 Qantas Airways, Ltd., ADR 300,772 1,175,573 Rio Tinto, Ltd. (a) 38,823 2,274,574 Stockland Company, Ltd. (a) 134,706 839,211 Telstra Corp., Ltd. (a) 659,574 1,963,415 Woolworths, Ltd. (a) 112,576 1,955,580 Zinifex, Ltd. 165,755 2,228,889 26,386,872 Austria - 0.41% Austrian Airlines AG * 244 2,330 Bohler Uddeholm AG 14,732 935,745 Oesterreichische Elektrizitaets AG, Class A 7,368 369,319 OMV AG 27,834 1,494,826 Voestalpine AG 49,032 2,433,658 5,235,878 Belgium - 1.04% Bekaert SA 47 5,450 Belgacom SA (a) 30,050 1,288,679 Colruyt SA 3,066 580,985 Delhaize Group 21,021 1,673,888 Dexia 134,959 3,686,627 Fortis Group SA 103,857 4,240,388 UCB SA 29,180 1,853,450 13,329,467 Bermuda - 0.09% Frontline, Ltd. (a) 7,613 271,575 Noble Group, Ltd. (a) 257,361 180,798 Ship Finance International, Ltd. (a) 380 8,455 Yue Yuen Industrial Holdings, Ltd. 201,218 636,393 1,097,221 Canada - 1.89% Alcan Aluminum, Ltd. 63,300 3,037,579 BCE, Inc. 69,288 1,702,833 Canadian Imperial Bank of Commerce 50,970 4,005,790 Canadian Natural Resources, Ltd. 98,737 5,354,905 EnCana Corp. 50,297 2,615,876 Magna International, Inc. 11,800 907,422 National Bank of Canada 31,465 1,747,826 Petro-Canada 105,667 4,766,981 24,139,212 Denmark - 0.19% A P Moller- Maersk AS, Series A 121 1,099,961 A P Moller- Maersk AS 1 9,375 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Denmark (continued) Danske Bank AS 25,519 $ 1,116,785 DSV AS 1,303 230,642 2,456,763 Finland - 2.33% Amer Sports Oyj (a) 24,700 564,014 Elcoteq SE 14,700 211,499 Fortum Corp. Oyj 153,089 4,480,293 Kesko Oyj 40,267 2,062,157 Metso Oyj 42,917 1,979,334 Neste Oil Oyj (a) 30,900 996,511 Nokia AB Oyj 321,135 6,468,529 OKO Bank - A (a) 33,400 539,010 Oriola-KD Oyj * 1,300 4,499 Outokumpu Oyj 91,904 3,083,295 Rautaruukki Oyj 81,209 2,960,323 Sampo Oyj, A Shares 207,058 5,236,038 YIT Oyj 47,166 1,227,123 29,812,625 France - 10.93% Air France 38,852 1,552,289 Arkema * (a) 187 9,311 BNP Paribas SA (a) 235,022 25,352,815 Cap Gemini SA 41,291 2,519,777 Carrefour SA (a) 48,225 3,019,023 Casino Guich-Perrachon SA 34,335 3,137,014 Compagnie De Saint Gobain SA (a) 48,722 3,892,622 Compagnie Generale des Etablissements Michelin, Class B 30,545 2,657,077 Credit Agricole SA 160,184 6,790,815 Groupe Danone SA 17,895 2,757,388 Lafarge SA 25,263 3,674,952 L'Oreal SA (a) 33,875 3,418,409 Pernod-Ricard SA 6 1,330 Peugeot SA (a) 95,313 5,950,435 Pinault-Printemps-Redoute SA 6,688 1,021,666 Publicis Groupe SA (a) 42,539 1,648,267 Renault Regie Nationale SA 88,641 10,637,592 Sanofi-Aventis (a) 61,543 5,410,686 Schneider Electric SA (a) 14,465 1,568,073 Societe Generale 39,284 6,589,711 Suez SA (a) 109,899 5,282,772 Total SA (a) 565,494 40,155,736 Vallourec SA 9,575 2,574,939 139,622,699 Germany - 7.73% Adidas-Salomon AG 12,832 632,821 Allianz AG 17,479 3,406,013 Altana AG (a) 74,424 4,346,307 Bayerische Motoren Werke (BMW) AG 89,416 4,939,632 Commerzbank AG 80,470 2,899,237 DaimlerChrysler AG 65,719 3,820,512 Page 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Germany (continued) Deutsche Bank AG (c) 103,964 $ 13,423,577 Deutsche Lufthansa AG 64,204 1,600,590 Deutsche Post AG 132,636 3,957,346 E.ON AG 64,106 8,242,357 Fresenius AG 8,216 1,645,773 Heidelberger Druckmaschinen AG 214 9,305 Henkel KGaA 5,400 679,405 Hochtief AG 26,682 1,792,790 KarstadtQuelle AG * (a) 24,188 674,527 MAN AG 47,990 4,581,240 Merck & Company AG 8,617 946,692 Metro AG 30,156 1,881,453 Muenchener Rueckversicherungs- Gesellschaft AG 78,115 12,740,887 Puma AG 6,294 2,280,673 Salzgitter AG 26,934 3,241,570 Solarworld AG (a) 13,722 838,839 Suedzucker AG (a) 71,197 1,740,936 Thyssen Krupp AG 237,832 9,190,094 TUI AG (a) 114,133 2,412,458 Volkswagen AG (a) 62,476 6,814,112 98,739,146 Hong Kong - 0.44% CLP Holdings, Ltd. 289,404 1,912,456 Hong Kong Electric Holdings, Ltd. 261,854 1,235,518 Hong Kong Exchange & Clearing, Ltd. 256,500 2,258,924 MTR Corp, Ltd. 81,500 202,855 5,609,753 Ireland - 0.78% Anglo Irish Bank Corp. PLC 415 7,897 Bank of Ireland 401 8,614 CRH PLC 107,972 4,073,367 DCC PLC 30,714 936,751 Depfa Bank PLC 228,308 4,150,675 Kerry Group PLC 34,358 831,478 10,008,782 Italy - 3.02% Banca Monte dei Paschi Siena SpA (a) 366,111 2,342,449 Banco Popolare Di Verona e Novara SpA (a) 119,711 3,368,523 Benetton Group SpA (a) 48,523 886,660 Enel SpA (a) 207,561 2,122,073 Eni SpA 647,064 21,210,740 Fiat SpA - RNC * 39,512 705,759 Fiat SpA * (a) 120,259 2,234,168 Fondiaria-Sai SpA 20,600 709,960 Impregilo SpA * 173,107 939,428 Italcementi SpA 36,738 621,135 UniCredito Italiano SpA 404,385 3,496,252 38,637,147 Japan - 23.63% Aderans Company, Ltd. (a) 12,565 301,186 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Alps Electric Company, Ltd. 43,246 $ 421,383 Asics Corp. (a) 26,000 331,187 Astellas Pharmaceuticals, Inc. 46,000 2,014,192 Canon, Inc. (a) 186,500 9,876,947 Central Japan Railway Company, Ltd. 148 1,600,900 Chubu Electric Power Company, Inc. (a) 163,099 4,911,600 Cosmo Oil Company, Ltd. (a) 143,000 605,114 Daiei, Inc. * (a) 90,758 1,606,093 Daiichi Sankyo Company, Ltd. 140,353 4,323,786 Daikyo, Inc. * (a) 294,888 1,523,435 Daito Trust Construction Company, Ltd. 100 5,183 Daiwa Securities Group, Inc. 268,000 3,077,501 East Japan Railway Company 310 2,178,262 Eisai Company, Ltd. 56,280 3,009,782 Elpida Memory, Inc. * (a) 31,000 1,512,980 Fanuc, Ltd. 100 9,129 Fuji Heavy Industries, Ltd. (a) 340,116 1,768,862 Fujikura, Ltd. (a) 183,000 1,615,265 Fujitsu, Ltd. (a) 172,000 1,408,030 Haseko Corp. * (a) 779,847 2,685,870 Hokkaido Electric Power Company, Inc. 50,799 1,252,831 Hokugin Financial Group, Inc. (a) 2,000 7,390 Honda Motor Company, Ltd. 738,112 26,187,774 Ishikawajima-Harima Heavy Industries Company, Ltd. 468,769 1,509,018 Isuzu Motors, Ltd. 439,542 1,974,059 Itochu Corp. 816,047 6,602,665 Japan Tobacco, Inc. 268 1,189,720 Kansai Electric Power Company, Ltd. 167,700 4,193,951 Kao Corp. 95,050 2,566,251 Kawasaki Kisen Kaisha, Ltd. (a) 462,000 3,310,280 Kirin Brewery Company, Ltd. (a) 79,000 1,115,680 KK DaVinci Advisors * (a) 993 962,409 Komatsu, Ltd. 133,949 2,439,968 Konami Corp. (a) 51,323 1,478,934 Kubota Corp. (a) 194,000 1,710,678 Kyocera Corp. 27,300 2,468,718 Kyushu Electric Power Company, Ltd. 87,580 2,228,152 LeoPalace21 Corp. 38,590 1,299,023 Marubeni Corp. 538,824 2,746,342 Mazda Motor Corp. (a) 401,488 2,758,580 Mediceo Holdings Company, Ltd. 34,700 656,105 Mitsubishi Corp. 506,395 9,465,327 Mitsubishi Estate Company, Ltd. 158,404 3,920,348 Mitsubishi Heavy Industries, Ltd. 295,000 1,284,052 Mitsubishi Materials Corp. (a) 338,130 1,307,928 Mitsubishi Rayon Company, Ltd. (a) 219,920 1,499,628 Mitsubishi UFJ Financial Group, Inc. 891 11,411,215 Mitsui & Company, Ltd. (a) 383,560 5,244,244 Mitsui O.S.K. Lines, Ltd. 184,000 1,689,374 Mitsui Trust Holdings, Inc. 480,553 5,106,603 Mizuho Financial Group, Inc. 1,039 7,660,332 Page 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Murata Manufacturing Company, Ltd. 29,600 $ 2,023,538 NGK Spark Plug Company, Ltd. (a) 40,000 732,087 Nidec Corp. 100 7,831 Nikon Corp. (a) 69,227 1,431,746 Nintendo Company, Ltd. (a) 17,400 4,155,763 Nippon Mining Holdings, Inc. 500 3,656 Nippon Oil Corp. 99,000 705,062 Nippon Sheet Glass Company, Ltd. 145,000 644,946 Nippon Telegraph & Telephone Corp. 1,269 6,435,047 Nippon Yusen Kabushiki Kaisha 234,000 1,642,212 Nissan Diesel Motor Company, Ltd. * (a) 209,000 705,348 Nissan Motor Company, Ltd. (a) 1,125,900 13,757,103 Nomura Holdings, Inc. 142,900 2,510,272 NTT DoCoMo, Inc. (a) 3,975 6,088,396 Orix Corp. 10,247 2,810,920 Osaka Gas Company, Ltd. (a) 821,120 2,963,024 Pacific Metals Company, Ltd. 158,000 1,364,521 Pioneer Electronic Corp. (a) 80,900 1,175,416 Resona Holdings, Inc. * (a) 2,008 5,960,055 Ricoh Company, Ltd. 315,000 5,996,885 Seven & I Holdings Company, Ltd. 31,000 989,875 Shinko Electric Industries Company, Ltd. 29,167 748,357 Shinko Securities Company, Ltd. 196,000 753,063 Showa Shell Sekiyu K.K. (a) 52,000 587,227 Sojitz Holdings Corp. * (a) 367,100 1,140,437 Sony Corp. 61,500 2,437,435 Sumco Corp. (a) 23,000 1,731,568 Sumitomo Chemical Company, Ltd. 234,000 1,575,389 Sumitomo Corp. 282,596 3,971,408 Sumitomo Light Metal Industries, Ltd. 217,000 435,652 Sumitomo Metal Mining Company, Ltd. (a) 199,000 2,607,182 Sumitomo Mitsui Financial Group, Inc. (a) 109 1,150,744 Sumitomo Realty & Development Company, Ltd. 119,000 3,799,844 Sumitomo Trust & Banking Company, Ltd. 187,448 2,016,250 Taisho Pharmaceuticals Company, Ltd. (a) 44,790 813,941 Takeda Pharmaceutical Company, Ltd. 321,789 21,051,617 Teijin, Ltd. 1,000 6,482 Terumo Corp. (a) 20,300 825,632 The Japan Steel Works, Ltd. (a) 90,000 665,109 The Tokyo Electric Power Company, Ltd. 51,439 1,606,912 Toho Zinc Company, Ltd. * (a) 96,000 784,216 Tohoku Electric Power Company, Inc. 79,100 1,848,131 Tokyo Electron, Ltd. (a) 35,700 2,761,838 Tokyo Gas Company, Ltd. 469,397 2,331,550 Tokyo Seimitsu Company, Ltd. (a) 14,401 667,959 Tokyo Steel Manufacturing Company, Ltd. 77,300 1,146,523 TonenGeneral Sekiyu K.K. (a) 121,133 1,250,534 Toray Industries, Inc. 209,000 1,557,191 Toshiba Corp. (a) 314,000 2,013,448 Toyo Tire & Rubber Company, Ltd. 53,812 242,145 Toyota Motor Corp. 235,500 14,306,075 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Ube Industries, Ltd. 2,282 $ 6,793 YASKAWA Electric Corp. (a) 94,696 1,043,164 302,021,785 Netherlands - 9.21% ABN AMRO Holdings NV 597,495 17,993,329 Aegon NV (a) 475,478 8,631,653 Akzo Nobel NV 38,954 2,236,144 Buhrmann NV 67,998 957,593 Corio NV (a) 2,542 189,272 CSM NV (a) 31,180 1,159,349 DSM NV 34,775 1,659,622 Euronext NV (a) 25,907 2,973,338 Hagemeyer NV * (a) 189,751 903,314 Heineken Holding NV (a) 28,268 1,164,653 Heineken NV 138,273 6,747,538 ING Groep NV 617,133 26,342,674 Koninklijke Ahold NV * 255,619 2,562,566 Mittal Steel Company NV 241,209 9,947,501 Oce-Van Der Grinten NV (a) 37,046 618,482 Reed Elsevier NV (a) 213,184 3,595,852 Royal Dutch Shell PLC, A Shares (a) 327,014 11,560,766 Royal Dutch Shell PLC, A Shares (a) GBP 155,872 5,524,698 Royal Dutch Shell PLC, B Shares 216,227 7,736,291 Stork NV * (a) 12,001 592,635 TNT Post Group NV 59,827 2,520,430 Vedior NV 66,886 1,278,084 Wereldhave NV (a) 6,280 769,886 117,665,670 Norway - 0.14% Statoil ASA 62,968 1,749,907 Singapore - 1.08% Ascendas., REIT * (a) 228,000 354,454 CapitaLand, Ltd. * 435,203 1,769,291 ComfortDelGro Corp., Ltd. 8,000 8,170 Cosco Corp. Singapore, Ltd. 908,600 1,300,237 DBS Group Holdings, Ltd. 330,231 4,510,912 Keppel Land, Ltd. (a) 234,538 1,006,896 K-REIT Asia * 46,908 74,755 MobileOne, Ltd. 6,000 8,274 Neptune Orient Lines, Ltd. (a) 389,488 537,103 SembCorp Industries, Ltd. 396,802 954,999 SembCorp Marine, Ltd. (a) 111,267 244,630 Singapore Press Holdings, Ltd. (a) 2,000 5,672 Singapore Technologies Engineering, Ltd. 189,683 372,617 Singapore Telecommunications, Ltd. 783,350 1,467,491 StarHub, Ltd. 304,120 458,945 United Overseas Bank, Ltd. (a) 64,000 774,319 13,848,765 Spain - 1.24% ACS Actividades SA 14,777 826,519 Fomento de Construcciones SA (a) 14,015 1,367,827 Page 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Spain (continued) Gas Natural SDG SA 39,851 $ 1,627,609 Iberdrola SA (a) 97,969 4,352,047 Repsol SA (a) 213,037 7,655,692 15,829,694 Sweden - 1.84% Alfa Laval AB 20,200 784,871 Boliden AB 90,050 2,174,452 Electrolux AB, Series B (a) 132,773 2,496,865 Nordea Bank AB 217,400 3,073,399 Sandvik AB 138,300 1,781,095 Scania AB, Series B (a) 30,100 2,057,148 Skandinaviska Enskilda Banken AB, Series A 98,800 2,906,265 Svenska Cellulosa AB, Series B 35,394 1,737,818 Svenska Handelsbanken AB, Series A 38,800 1,047,636 Tele2 AB, Series B (a) 148,220 1,908,850 Teliasonera AB 286,500 2,169,788 Volvo AB, Series B 21,100 1,374,120 23,512,307 Switzerland - 4.39% ABB, Ltd. 446,288 7,217,143 Baloise Holding AG * 6,076 586,501 Compagnie Financiere Richemont AG, Series A 20,411 1,101,107 Credit Suisse Group AG 38,980 2,581,727 Geberit AG 706 1,025,472 Logitech International SA * 250 7,365 Nestle SA 11,484 4,059,782 Novartis AG 101,499 5,925,122 Roche Holdings AG 2,498 451,980 Serono AG, Series B 1,491 1,356,984 Swiss Life Holding * 5,599 1,380,390 Swiss Re 42,915 3,669,052 UBS AG * (c) 177,044 10,660,666 Unaxis Holding AG * (a) 2,807 1,196,415 Zurich Financial Services AG 57,057 14,853,751 56,073,457 United Kingdom - 21.53% Alliance & Leicester PLC 95,433 2,048,298 Anglo American PLC 212,225 9,870,619 ARM Holdings PLC (a) 2,123 5,016 Arriva PLC 98,312 1,345,424 AstraZeneca Group PLC 340,032 19,751,941 Aviva PLC 240,293 3,726,144 BAE Systems PLC 200,444 1,527,468 Barclays PLC 155,290 2,080,844 Barratt Developments PLC 164,331 3,573,989 BBA Aviation PLC * 161,243 907,267 Berkeley Group Holdings PLC * 23,046 736,970 BG Group PLC 294,896 3,974,754 Biffa PLC * 111 571 Boots Group PLC 218,360 3,407,535 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) United Kingdom (continued) British American Tobacco Australasia, Ltd. 76,033 $ 2,154,423 British Land Company PLC 34,274 1,027,857 BT Group PLC 2,182,521 12,215,939 Burberry Group PLC 50,746 601,542 Cadbury Schweppes PLC 306,738 3,161,930 Centrica PLC 999,965 6,512,573 Cobham PLC 453,562 1,583,036 Compass Group PLC 388,415 2,195,057 Dixons Group PLC 789,738 3,032,394 EMI Group PLC 223,930 1,301,878 Fiberweb PLC * 47,989 171,036 George Wimpey PLC 381,148 4,150,369 GlaxoSmithKline PLC 1,242,321 33,048,910 Hanson PLC 139,616 2,004,152 HBOS PLC 264,049 5,412,566 Home Retail Group * 184,380 1,481,296 IMI PLC 108,521 1,111,182 Imperial Chemical Industries PLC 279,166 2,286,777 Imperial Tobacco Group PLC 228,066 8,393,398 Invensys PLC * 62,663 322,356 J Sainsbury PLC 375,943 2,953,676 Kingfisher PLC 512,023 2,449,987 Ladbrokes PLC 133,566 1,060,567 Lloyds TSB Group PLC 255,720 2,721,625 Man Group PLC 335,124 3,127,893 Marks & Spencer Group PLC 390,267 5,248,685 National Grid PLC, ADR 240,866 3,260,740 Next Group PLC 102,537 3,593,921 Northern Rock PLC 40,447 903,962 Old Mutual PLC 646,154 2,112,088 Rank Group PLC 149,952 820,852 Reckitt Benckiser PLC 27,993 1,246,838 Rio Tinto PLC 349,114 18,664,015 Royal & Sun Alliance PLC 1,171,012 3,389,586 Royal Bank of Scotland Group PLC 701,352 25,438,625 Scottish & Newcastle PLC 129,258 1,374,419 Scottish & Southern Energy PLC 57,245 1,640,093 Scottish Power PLC 231,802 3,446,133 Severn Trent PLC * 74 2,130 Smiths News PLC * 2,121 5,346 Standard Chartered PLC 41,274 1,185,768 Tate & Lyle PLC 167,909 2,631,813 Taylor Woodrow PLC 605,439 4,655,426 Tesco PLC 463,686 3,572,287 Tomkins PLC 525,325 2,467,087 United Utilities PLC 149,177 2,216,303 Vodafone Group PLC 7,653,991 20,271,141 William Morrison Supermarket PLC 599,870 3,065,226 Wolseley PLC 32,661 765,322 Page 4 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) United Kingdom (continued) Xstrata PLC 127,149 $ 5,708,418 275,125,483 TOTAL COMMON STOCKS (Cost $1,007,644,748) $ 1,200,902,633 PREFERRED STOCKS - 0.39% Germany - 0.22% Bayerische Motoren Werke (BMW) AG (a) 10,400 574,530 Henkel KGaA, Non-Voting 8,823 1,263,807 RWE AG, Non-Voting 89 8,498 Volkswagen AG, Non-Voting 14,465 1,005,101 2,851,936 Italy - 0.17% IFI-Istituto Finanziario Industriale SpA * (a) 24,500 700,122 Unipol SpA 463,153 1,429,467 2,129,589 TOTAL PREFERRED STOCKS (Cost $3,200,482) $ 4,981,525 RIGHTS - 0.00% Austria - 0.00% Austrian Airlines 390 5 TOTAL RIGHTS (Cost $0) $ 5 SHORT TERM INVESTMENTS - 17.84% State Street Navigator Securities Lending Prime Portfolio (c) $ 227,958,540 $ 227,958,540 TOTAL SHORT TERM INVESTMENTS (Cost $227,958,540) $ 227,958,540 REPURCHASE AGREEMENTS - 4.73% Repurchase Agreement with State Street Corp. dated 11/30/2006 at 3.95% to be repurchased at $60,445,632 on 12/01/2006, collateralized by $59,350,000 Federal Home Loan Bank, 5.25% due 04/15/2016 (valued at $61,649,813, including interest) (c) $ 60,439,000 $ 60,439,000 TOTAL REPURCHASE AGREEMENTS (Cost $60,439,000) $ 60,439,000 Total Investments (International Core Fund) (Cost $1,299,242,770) - 116.93% $ 1,494,281,703 Liabilities in Excess of Other Assets - (16.93)% ) TOTAL NET ASSETS - 100.00% $ 1,277,911,604 Page 5 Footnotes Percentages are states as a percent of net assets. Key to Security Abbreviations and Legend GBP  British Pound ADR  American Depositary Receipts REIT  Real Estate Investment Trust * Non-Income Producing (c) Investment is an affiliate of the Trusts subadvisor or custodian bank Page 6 JOHN HANCOCK FUNDS III Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at November 30, 2006: Unrealized Appreciation Fund Open Contracts Number of Contracts Position Expiration Date (Depreciation) International Core CAC 40 10 Euro Index 37 Long Dec 2006 ($66,519) DAX Index 175 Long Dec 2006 2,125,828 EOE Dutch Stock Index 10 Long Dec 2006 (39,838) Hang Seng Stock Index 1 Long Dec 2006 (2,012) IBEX 35 Index 4 Long Dec 2006 (23,264) MSCI Singapore Stock Index 274 Long Dec 2006 (23,755) OMX 30 Index 34 Long Dec 2006 (19,545) S&P / MIB 30 Index 3 Long Dec 2006 (8,829) TOPIX Index 164 Long Dec 2006 150,428 FTSE 100 Index 56 Short Dec 2006 (22,103) S&P / Toronto Stock Exchange Dec 2006 60 Index 135 Short (1,619,387) SPI 200 Index 79 Short Dec 2006 (518,022) At November 30, 2006 the value of securities loaned and cash collateral was as follows: Fund Value of Securities Loaned Value of Cash Collateral International Core $216,838,167 $227,958,540 At November 30, 2006, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Unrealized Unrealized Net Unrealized Fund Appreciation (Depreciation) Appreciation/ (Depreciation) International Core 204,819,135 (9,780,202) 195,038,933 Page 7 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) (showing percentage of total net assets) Growth Opportunities Fund Shares or Principal Amount Value COMMON STOCKS - 99.94% Aerospace - 0.39% Alliant Techsystems, Inc. * 100 $ 7,731 Orbital Sciences Corp., Class A * 400 7,248 Teledyne Technologies, Inc. * 100 4,020 18,999 Agriculture - 0.08% Andersons, Inc. 100 4,120 Air Freight - 0.16% ExpressJet Holdings, Inc. * 1,000 7,900 Air Travel - 1.43% AMR Corp. * 600 19,176 Continental Airlines, Inc., Class B * 700 28,448 US Airways Group, Inc. * 400 22,704 70,328 Aluminum - 0.07% Superior Essex, Inc. * 100 3,540 Apparel & Textiles - 2.98% Bebe Stores, Inc. 200 3,982 Columbia Sportswear Company 300 17,655 Crocs, Inc. * 100 4,295 Deckers Outdoor Corp. * 200 11,160 Guess?, Inc. * 300 18,648 K-Swiss, Inc., Class A 300 9,963 Liz Claiborne, Inc. 300 12,825 Oakley, Inc. 200 3,684 Oxford Industries, Inc. 100 5,082 Phillips-Van Heusen Corp. 200 9,866 Polo Ralph Lauren Corp., Class A 100 7,820 Skechers United States of America, Inc., Class A * 200 5,900 The Gymboree Corp. * 500 19,900 Timberland Company., Class A * 400 12,500 Wolverine World Wide, Inc. 100 2,906 146,186 Auto Parts - 0.85% Keystone Automotive Industries, Inc. * 100 3,587 O'Reilly Automotive, Inc. * 1,200 38,004 41,591 Auto Services - 0.19% Copart, Inc. * 300 9,063 Automobiles - 0.31% Group 1 Automotive, Inc. 300 15,297 Banking - 1.75% BankUnited Financial Corp., Class A 200 5,100 Cullen Frost Bankers, Inc. 100 5,450 Digital Insight Corp. * 200 7,632 Downey Financial Corp. 100 7,280 Flagstar Bancorp, Inc. 100 1,505 Hancock Holding Company 100 5,372 Investors Financial Services Corp. 600 23,862 People's Bank Corp. 100 4,459 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Banking (continued) Sterling Bancshares, Inc. 200 $ 3,684 TCF Financial Corp. 500 13,060 Wilmington Trust Corp. 200 8,312 85,716 Biotechnology - 0.63% Cephalon, Inc. * 200 14,972 Techne Corp. * 300 16,131 31,103 Broadcasting - 0.06% Sinclair Broadcast Group, Inc., Class A 300 2,985 Building Materials & Construction - 0.74% Eagle Materials, Inc. 300 12,900 EMCOR Group, Inc. * 200 11,934 Lennox International, Inc. 200 5,848 NCI Building Systems, Inc. * 100 5,518 36,200 Business Services - 6.97% Acxiom Corp. 200 4,984 Administaff, Inc. 200 8,416 Alliance Data Systems Corp. * 600 38,826 Brinks Company 100 5,614 Ceridian Corp. * 300 7,353 Corporate Executive Board Company 200 18,924 CSG Systems International, Inc. * 300 8,319 DST Systems, Inc. * 100 6,240 Ezcorp, Inc., Class A * 200 9,344 FactSet Research Systems, Inc. 700 37,016 Fair Isaac Corp. 200 8,324 Geo Group, Inc. * 100 3,756 Global Payments, Inc. 300 13,740 Iron Mountain, Inc. * 300 12,930 Jacobs Engineering Group, Inc. * 200 16,774 Manpower, Inc. 500 35,500 Monster Worldwide, Inc. * 600 26,190 MPS Group, Inc. * 700 10,493 On Assignment, Inc. * 100 1,092 Pre-Paid Legal Services, Inc. 300 12,456 Robert Half International, Inc. 600 23,154 Scansource, Inc. * 300 9,156 Sonicwall, Inc. * 400 4,020 Spherion Corp. * 400 2,880 Tyler Technologies, Inc. * 200 2,890 Volt Information Sciences, Inc. * 100 4,666 Watson Wyatt Worldwide, Inc., Class A 200 9,280 342,337 Cellular Communications - 0.33% Brightpoint, Inc. * 1,160 16,020 Chemicals - 1.54% Airgas, Inc. 300 12,765 Albemarle Corp. 200 13,948 Page 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Chemicals (continued) Hercules, Inc. * 400 $ 7,452 Newmarket Corp. 200 12,556 OM Group, Inc. * 200 9,410 PolyOne Corp. * 600 4,608 W. R. Grace & Company * 800 14,696 75,435 Colleges & Universities - 1.01% Career Education Corp. * 600 15,150 ITT Educational Services, Inc. * 500 34,285 49,435 Commercial Services - 0.24% Cenveo, Inc. * 200 3,976 Pool Corp. 100 4,097 Vertrue, Inc. * 100 3,831 11,904 Computers & Business Equipment - 2.80% Benchmark Electronics, Inc. * 300 7,287 Brocade Communications Systems, Inc. * 1,900 17,575 CDW Corp. 500 35,250 Electronics for Imaging, Inc. * 100 2,450 Foundry Networks, Inc. * 400 5,724 Ingram Micro, Inc., Class A * 800 16,304 National Instruments Corp. 200 5,816 Plexus Corp. * 500 12,075 Sybase, Inc. * 200 4,788 Sykes Enterprises, Inc. * 200 3,446 Tech Data Corp. * 100 4,182 Western Digital Corp. * 1,100 22,572 137,469 Construction & Mining Equipment - 0.27% Bucyrus International, Inc., Class A 100 4,270 Joy Global, Inc. 200 8,780 13,050 Construction Materials - 1.68% Columbus McKinnon Corp. * 200 4,646 Comfort Systems USA, Inc. 200 2,698 Florida Rock Industries, Inc. 300 13,512 Granite Construction, Inc. 200 10,320 JLG Industries, Inc. 200 5,582 Martin Marietta Materials, Inc. 200 19,862 Simpson Manufacturing Company, Inc. 300 9,291 USG Corp. * 300 16,719 82,630 Containers & Glass - 0.87% Packaging Corp. of America 200 4,510 Pactiv Corp. * 1,000 34,450 Sonoco Products Company 100 3,699 42,659 Correctional Facilities - 0.19% Corrections Corp. of America * 200 9,090 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Cosmetics & Toiletries - 0.38% Alberto-Culver Company * 200 $ 4,014 Estee Lauder Companies, Inc., Class A 200 8,258 International Flavors & Fragrances, Inc. 100 4,711 Sally Beauty Holdings, Inc. * 200 1,852 18,835 Crude Petroleum & Natural Gas - 0.27% Patterson-UTI Energy, Inc. 200 5,542 Vaalco Energy, Inc. * 900 7,551 13,093 Domestic Oil - 1.07% Frontier Oil Corp. 500 15,820 Holly Corp. 400 21,604 Oil States International, Inc. * 200 6,962 St. Mary Land & Exploration Company 200 8,016 52,402 Drugs & Health Care - 0.98% Abaxis, Inc. * 400 7,724 Alpharma Inc., Class A 200 4,380 Candela Corp. * 500 6,600 CNS, Inc. 200 7,464 Enzon Pharmaceuticals, Inc. * 200 1,666 Immucor, Inc. * 100 2,690 Mannatech, Inc. 200 2,984 Molina Healthcare, Inc. * 100 3,399 OraSure Technologies, Inc. * 100 861 Parexel International Corp. * 200 5,554 West Pharmaceutical Services, Inc. 100 4,910 48,232 Educational Services - 0.07% Renaissance Learning, Inc. 200 3,378 Electrical Equipment - 3.09% A.O. Smith Corp. 100 3,579 Anaren, Inc. * 200 4,110 Anixter International, Inc. * 100 5,862 Encore Wire Corp. * 400 9,864 General Cable Corp. * 400 17,000 Genlyte Group, Inc. * 100 8,486 Greatbatch, Inc. * 200 5,202 Lamson & Sessions Company * 400 8,600 Littelfuse, Inc. * 100 3,128 Molex, Inc. 700 22,400 Tektronix, Inc. 600 18,336 Watsco, Inc. 100 5,168 Wesco International, Inc. * 600 40,140 151,875 Electrical Utilities - 0.13% CenterPoint Energy, Inc. 400 6,540 Electronics - 2.37% Avnet, Inc. * 300 7,437 AVX Corp. 700 10,878 Page 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Electronics (continued) Daktronics, Inc. 500 $ 18,090 Mentor Graphics Corp. * 500 8,455 Multi-Fineline Electronix, Inc. * 300 6,471 Rogers Corp. * 100 6,948 Supertex, Inc. * 100 4,692 Technitrol, Inc. 200 5,496 Thomas & Betts Corp. * 500 25,935 Trimble Navigation, Ltd. * 200 9,594 TTM Technologies, Inc. * 500 6,305 Zoran Corp. * 400 5,964 116,265 Financial Services - 6.64% A.G. Edwards, Inc. 200 11,570 Affiliated Managers Group, Inc. * 100 10,211 AmeriCredit Corp. * 200 4,690 Bankrate, Inc. * 100 3,650 Blackrock, Inc., Class A (c) 200 28,674 Federated Investors, Inc., Class B 300 9,954 IndyMac Bancorp, Inc. 200 9,190 IntercontinentalExchange, Inc. * 200 19,650 International Securities Exchange Holdings, Inc. 100 5,318 Investment Technology Group, Inc. * 300 11,250 Jefferies Group, Inc. 600 17,394 Knight Capital Group, Inc. * 800 14,088 Leucadia National Corp. 300 8,277 Moneygram International, Inc. 800 24,400 Piper Jaffray Companies, Inc. * 200 13,014 Raymond James Financial, Inc. 550 17,330 SEI Investments Company 500 29,095 Student Loan Corp. 100 20,700 SWS Group, Inc. 100 3,237 The First Marblehead Corp. 800 59,872 World Acceptance Corp. * 100 4,539 326,103 Food & Beverages - 0.98% Corn Products International, Inc. 300 10,896 Flowers Foods, Inc. 100 2,664 Hansen Natural Corp. * 100 2,813 McCormick & Company, Inc. 400 15,488 MGP Ingredients, Inc. 200 4,362 Ralcorp Holdings, Inc. * 100 5,065 Seabord Corp. 1 1,678 Smithfield Foods, Inc. * 200 5,276 48,242 Furniture & Fixtures - 0.47% American Woodmark Corp. 100 3,899 Ethan Allen Interiors, Inc. 400 14,192 Leggett & Platt, Inc. 200 4,756 22,847 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Healthcare Products - 2.52% Computer Programs & Systems, Inc. 100 $ 3,600 Cytyc Corp. * 300 7,866 DENTSPLY International, Inc. 500 15,965 Henry Schein, Inc. * 300 15,459 ICU Medical, Inc. * 100 4,041 IDEXX Laboratories, Inc. * 400 33,860 Owens & Minor, Inc. 200 6,206 Patterson Companies, Inc. * 200 7,422 PSS World Medical, Inc. * 400 8,376 Respironics, Inc. * 500 18,030 Thoratec Corp. * 200 2,946 123,771 Healthcare Services - 2.17% AMERIGROUP Corp. * 400 13,676 Apria Healthcare Group, Inc. * 500 12,485 Cerner Corp. * 100 4,807 Covance, Inc. * 200 11,974 Emdeon Corp. * 600 7,110 Health Net, Inc. * 400 18,456 Lincare Holdings, Inc. * 500 18,835 Magellan Health Services, Inc. * 100 4,398 Odyssey Healthcare, Inc. * 400 4,952 Pediatrix Medical Group, Inc. * 200 9,630 106,323 Holdings Companies/Conglomerates - 0.30% United Industrial Corp. 300 14,667 Homebuilders - 0.92% Beazer Homes USA, Inc. 100 4,566 Hovnanian Enterprises, Inc., Class A * 100 3,551 KB Home 100 5,169 M.D.C. Holdings, Inc. 200 11,426 M/I Homes, Inc. 200 7,456 Ryland Group, Inc. 200 10,550 Standard Pacific Corp. 100 2,566 45,284 Hotels & Restaurants - 2.06% Applebee's International, Inc. 300 6,825 Brinker International, Inc. 400 18,188 CBRL Group, Inc. 100 4,289 CEC Entertainment, Inc. * 100 3,981 Choice Hotels, Inc. 200 9,120 CKE Restaurants, Inc. 400 7,376 Jack in the Box, Inc. * 100 6,149 Krispy Kreme Doughnuts, Inc. * 300 2,913 OSI Restaurant Partners, Inc. 100 3,910 Papa Johns International, Inc. * 600 18,600 Ruby Tuesday, Inc. 300 8,097 Sonic Corp. * 500 11,740 101,188 Page 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Household Products - 1.26% Church & Dwight, Inc. 100 $ 4,191 Energizer Holdings, Inc. * 500 33,045 Select Comfort Corp. * 700 12,117 Tempur-Pedic International, Inc. * 400 8,432 Tupperware Brands Corp. 200 4,246 62,031 Industrial Machinery - 5.10% AGCO Corp. * 400 12,492 Ceradyne, Inc. * 200 10,564 Cummins, Inc. 100 11,992 Flowserve Corp. * 200 10,768 FMC Technologies, Inc. * 600 36,006 Gardner Denver, Inc. * 300 11,472 Graco, Inc. 200 8,354 Lincoln Electric Holdings, Inc. 300 18,255 Middleby Corp. * 100 10,150 Rofin Sinar Technologies, Inc. * 100 5,812 Terex Corp. * 1,400 78,428 The Manitowoc Company, Inc. 500 30,120 Valmont Industries, Inc. 100 5,925 250,338 Industrials - 1.43% Crane Company 300 11,430 Fastenal Company 1,200 43,188 Harsco Corp. 200 15,606 70,224 Insurance - 2.24% Brown & Brown, Inc. 1,300 37,700 Erie Indemnity Company., Class A 100 5,628 HCC Insurance Holdings, Inc. 200 6,038 Philadelphia Consolidated Holding Corp. * 100 4,455 PMI Group, Inc. 100 4,331 Radian Group, Inc. 100 5,321 Reinsurance Group of America, Inc. 200 11,034 Triad Guaranty, Inc. * 100 5,380 Universal American Financial Corp. * 100 1,875 W.R. Berkley Corp. 800 28,088 109,850 Internet Content - 0.13% Travelzoo, Inc. * 200 6,190 Internet Retail - 0.37% PetMed Express, Inc. * 800 10,288 Priceline.com, Inc. * 200 7,898 18,186 Internet Software - 2.46% Akamai Technologies, Inc. * 1,600 78,192 Checkfree Corp. * 300 12,543 Digital River, Inc. * 200 11,782 RealNetworks, Inc. * 400 4,600 TIBCO Software, Inc. * 700 6,517 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Internet Software (continued) WebEx Communications, Inc. * 200 $ 7,180 120,814 Leisure Time - 0.16% Brunswick Corp. 100 3,237 Movie Gallery, Inc. * 100 284 Polaris Industries, Inc. 100 4,502 8,023 Life Sciences - 0.68% Pharmaceutical Product Development, Inc. 900 28,431 Waters Corp. * 100 5,004 33,435 Liquor - 0.28% Brown Forman Corp., Class B 200 13,890 Manufacturing - 1.09% Acuity Brands, Inc. 300 15,801 Carlisle Companies, Inc. 100 8,189 Insteel Industries, Inc. 200 3,848 Kaydon Corp. 300 11,985 Nordson Corp. 200 9,658 Trinity Industries, Inc. 100 3,780 53,261 Medical-Hospitals - 0.66% Manor Care, Inc. 400 19,008 RehabCare Group, Inc. * 100 1,253 Universal Health Services, Inc., Class B 100 5,521 VCA Antech, Inc. * 200 6,448 32,230 Metal & Metal Products - 2.11% A. M. Castle & Company 100 2,652 Commercial Metals Company 900 26,145 Ladish Company, Inc. * 200 6,748 Matthews International Corp., Class A 100 4,015 Mueller Industries, Inc. 200 6,820 Reliance Steel & Aluminum Company 1,000 38,490 Timken Company 300 8,922 Titanium Metals Corp. * 300 9,591 103,383 Mining - 0.25% AMCOL International Corp. 200 5,552 Stillwater Mining Company * 500 6,930 12,482 Mobile Homes - 0.97% Thor Industries, Inc. 900 40,734 Winnebago Industries, Inc. 200 6,960 47,694 Office Furnishings & Supplies - 0.55% Herman Miller, Inc. 100 3,511 HNI Corp. 100 4,684 OfficeMax, Inc. 300 14,121 Page 4 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Office Furnishings & Supplies (continued) United Stationers, Inc. * 100 $ 4,638 26,954 Petroleum Services - 0.99% Oceaneering International, Inc. * 300 13,083 RPC, Inc. 400 9,000 TETRA Technologies, Inc. * 200 5,168 Tidewater, Inc. 100 5,533 Universal Compression Holdings, Inc. * 100 6,295 W-H Energy Services, Inc. * 100 4,775 World Fuel Services Corp. 100 4,850 48,704 Pharmaceuticals - 0.66% Endo Pharmaceutical Holdings, Inc. * 400 10,844 Hi-Tech Pharmacal Company, Inc. * 100 1,425 King Pharmaceuticals, Inc. * 1,000 16,530 Medicis Pharmaceutical Corp., Class A 100 3,688 32,487 Publishing - 0.15% Consolidated Graphics, Inc. * 100 5,850 Valassis Communications, Inc. * 100 1,546 7,396 Railroads & Equipment - 0.07% Wabtec Corp. 100 3,285 Real Estate - 0.77% Home Properties, Inc., REIT 100 6,181 Jones Lang LaSalle, Inc., REIT 200 18,200 SL Green Realty Corp., REIT 100 13,524 37,905 Retail Grocery - 0.23% Pathmark Stores, Inc. * 300 3,387 The Great Atlantic & Pacific Tea Company, Inc. * 300 7,890 11,277 Retail Trade - 12.60% Abercrombie & Fitch Company., Class A 100 6,744 Advance Auto Parts, Inc. 200 7,120 Aeropostale, Inc. * 500 15,120 American Eagle Outfitters, Inc. 1,700 76,806 AnnTaylor Stores Corp. * 700 24,150 Big Lots, Inc. * 400 8,924 BJ's Wholesale Club, Inc. * 200 6,460 CarMax, Inc. * 700 32,298 Cash America International, Inc. 100 4,414 Charlotte Russe Holding, Inc. * 400 12,068 Charming Shoppes, Inc. * 600 8,118 Childrens Place Retail Stores, Inc. * 200 12,904 Christopher & Banks Corp. 400 7,516 Circuit City Stores, Inc. 500 12,480 Claire's Stores, Inc. 800 25,528 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Retail Trade (continued) Conn's, Inc. * 300 $ 6,408 Dillard's, Inc., Class A 300 10,671 Dollar Tree Stores, Inc. * 1,200 36,012 Family Dollar Stores, Inc. 1,500 41,835 First Cash Financial Services, Inc. * 400 8,172 Fossil, Inc. * 300 6,306 Genesco, Inc. * 100 3,832 Hibbett Sporting Goods, Inc. * 150 4,728 Kenneth Cole Productions, Inc., Class A 100 2,390 Longs Drug Stores Corp. 100 4,109 MSC Industrial Direct Company, Inc., Class A 300 11,673 NBTY, Inc. * 400 14,540 Pacific Sunwear of California, Inc. * 500 9,840 Pantry, Inc. * 100 4,902 Payless ShoeSource, Inc. * 300 9,357 PETsMART, Inc. 500 14,790 RadioShack Corp. 400 7,012 Regis Corp. 100 3,831 Rent-A-Center, Inc. * 700 19,138 Ross Stores, Inc. 300 9,297 Steven Madden, Ltd. * 500 18,385 Talbots, Inc. 100 2,492 The Buckle, Inc. 100 4,699 The Dress Barn, Inc. * 800 19,376 The Men's Wearhouse, Inc. 500 19,150 The Yankee Candle, Inc. 100 3,406 Tiffany & Company 200 7,686 Tween Brands, Inc. * 600 25,152 United Rentals, Inc. * 500 12,530 Williams-Sonoma, Inc. 500 15,860 618,229 Sanitary Services - 0.21% Allied Waste Industries, Inc. * 800 10,144 Semiconductors - 2.50% Amkor Technology, Inc. * 900 9,198 Atmel Corp. * 2,300 11,638 Cymer, Inc. * 100 4,725 Diodes, Inc. * 100 4,133 Intersil Corp., Class A 300 7,431 Lam Research Corp. * 300 15,780 MEMC Electronic Materials, Inc. * 600 23,880 Micrel, Inc. * 600 6,930 OmniVision Technologies, Inc. * 1,200 19,548 QLogic Corp. * 300 6,675 Silicon Laboratories, Inc. * 400 12,888 122,826 Software - 2.77% BEA Systems, Inc. * 1,300 17,901 BMC Software, Inc. * 800 26,048 Citrix Systems, Inc. * 1,600 45,984 Macrovision Corp. * 500 13,825 Page 5 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Software (continued) Mantech International Corp. * 100 $ 3,628 MicroStrategy, Inc., Class A * 100 11,847 Neoware Systems, Inc. * 300 3,351 Novell, Inc. * 500 3,140 Transaction Systems Architects, Inc., Class A * 200 6,766 VeriFone Holdings, Inc. * 100 3,376 135,866 Steel - 3.22% AK Steel Holding Corp. * 1,400 23,086 Allegheny Technologies, Inc. 400 35,860 Carpenter Technology Corp. 200 21,362 Olympic Steel, Inc. 100 2,594 Oregon Steel Mills, Inc. * 100 6,294 Steel Dynamics, Inc. 1,200 39,024 United States Steel Corp. 400 29,916 158,136 Telecommunications Equipment & Services - 1.81% ADTRAN, Inc. 300 6,537 Atheros Communications, Inc. * 200 4,548 Commscope, Inc. * 800 24,136 InterDigital Communication Corp. * 100 3,195 Level 3 Communications, Inc. * 2,900 15,486 Polycom, Inc. * 800 23,072 Tellabs, Inc. * 1,200 12,048 89,022 Telephone - 0.26% Harris Corp. 300 12,633 Tires & Rubber - 0.17% Goodyear Tire & Rubber Company * 500 8,425 Toys, Amusements & Sporting Goods - 0.17% Marvel Entertainment, Inc. * 300 8,430 Transportation - 0.60% American Commercial Lines, Inc. * 100 6,934 Kirby Corp. * 400 14,416 Overseas Shipholding Group, Inc. 100 5,756 Saia, Inc. * 100 2,479 29,585 Trucking & Freight - 3.06% Arkansas Best Corp. 300 11,370 Celadon Group, Inc. * 400 7,408 EGL, Inc. * 600 19,164 Forward Air Corp. 300 9,990 Hub Group, Inc., Class A * 200 5,708 J.B. Hunt Transport Services, Inc. 700 15,323 Landstar Systems, Inc. 400 18,016 Navistar International Corp. * 100 3,199 Old Dominion Freight Lines, Inc. * 300 8,043 Oshkosh Truck Corp. 400 19,204 Ryder Systems, Inc. 300 15,651 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Trucking & Freight (continued) Swift Transportation, Inc. * 600 $ 17,022 150,098 TOTAL COMMON STOCKS (Cost $4,578,046) $ 4,905,535 REPURCHASE AGREEMENTS - 9.33% Repurchase Agreement with State Street Corp. dated 11/30/2006 at 3.95% to be repurchased at $458,050 on 12/01/2006, collateralized by $450,000 Federal Home Loan Bank, 5.375% due 05/15/2019 (valued at $469,125, including interest) (c) $ 458,000 $ 458,000 TOTAL REPURCHASE AGREEMENTS (Cost $458,000) $ 458,000 Total Investments (Growth Opportunities Fund) (Cost $5,036,046) - 109.27% $ Liabilities in Excess of Other Assets - (9.27)% TOTAL NET ASSETS - 100.00% $ Page 6 F ootnotes Percentages are states as a percent of net assets. Key to Security Abbreviations and Legend REIT  Real Estate Investment Trust * Non-Income Producing (c) Investment is an affiliate of the Trusts subadvisor or custodian bank Page 7 JOHN HANCOCK FUNDS III Notes to Financial Statements (Unaudited) At November 30, 2006, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Unrealized Unrealized Net Unrealized Fund Appreciation (Depreciation) Appreciation/ (Depreciation) Growth Opportunities 435,112 (107,623) 327,489 Page 8 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) (showing percentage of total net assets) Growth Fund Shares or Principal Amount Value COMMON STOCKS - 96.25% Aerospace - 2.60% General Dynamics Corp. 800 $ 59,872 Lockheed Martin Corp. 2,400 217,080 Northrop Grumman Corp. 2,000 133,860 Raytheon Company 1,300 66,352 United Technologies Corp. 4,000 258,120 735,284 Agriculture - 0.68% Archer-Daniels-Midland Company 5,500 193,050 Aluminum - 0.31% Alcoa, Inc. 2,800 87,276 Apparel & Textiles - 0.18% Liz Claiborne, Inc. 300 12,825 Mohawk Industries, Inc. * 300 23,229 Timberland Company., Class A * 500 15,625 51,679 Auto Parts - 0.87% AutoZone, Inc. * 600 68,166 Johnson Controls, Inc. 1,700 138,261 O'Reilly Automotive, Inc. * 1,300 41,171 247,598 Auto Services - 0.22% AutoNation, Inc. * 3,000 61,830 Automobiles - 0.21% PACCAR, Inc. 900 58,770 Biotechnology - 0.75% Amgen, Inc. * 1,100 78,100 Applera Corp. 2,200 80,168 Biogen Idec, Inc. * 600 31,356 Techne Corp. * 400 21,508 211,132 Broadcasting - 0.55% News Corp. 6,700 138,020 Univision Communications, Inc., Class A * 500 17,795 155,815 Building Materials & Construction - 0.30% American Standard Companies, Inc. 1,200 53,772 Masco Corp. 1,100 31,559 85,331 Business Services - 2.80% Affiliated Computer Services, Inc., Class A * 800 40,440 Ceridian Corp. * 1,300 31,863 Computer Sciences Corp. * 600 31,320 DST Systems, Inc. * 100 6,240 Fair Isaac Corp. 200 8,324 First Data Corp. 2,700 68,175 Fluor Corp. 400 34,832 Global Payments, Inc. 700 32,060 Manpower, Inc. 1,400 99,400 Monster Worldwide, Inc. * 900 39,285 Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Business Services (continued) Moody's Corp. 4,100 $ 284,868 Paychex, Inc. 200 7,882 Pitney Bowes, Inc. 800 36,872 Robert Half International, Inc. 1,800 69,462 791,023 Cable and Television - 1.35% Comcast Corp., Class A * 7,000 283,220 DIRECTV Group, Inc. * 4,400 100,100 383,320 Chemicals - 0.34% E.I. Du Pont De Nemours & Company 1,900 89,167 PPG Industries, Inc. 100 6,430 95,597 Colleges & Universities - 0.12% ITT Educational Services, Inc. * 500 34,285 Computers & Business Equipment - 6.11% CDW Corp. 1,000 70,500 Cisco Systems, Inc. * 25,500 685,440 Cognizant Technology Solutions Corp., Class A * 1,300 106,028 Dell, Inc. * 9,500 258,780 Hewlett-Packard Company 4,900 193,354 International Business Machines Corp. 1,900 174,648 Lexmark International, Inc. * 1,700 117,266 Network Appliance, Inc. * 2,700 105,867 Tech Data Corp. * 400 16,728 1,728,611 Containers & Glass - 0.17% Pactiv Corp. * 1,400 48,230 Cosmetics & Toiletries - 0.74% Avon Products, Inc. 2,000 65,280 Colgate-Palmolive Company 700 45,535 Estee Lauder Companies, Inc., Class A 300 12,387 Kimberly-Clark Corp. 1,300 86,411 209,613 Crude Petroleum & Natural Gas - 0.71% Devon Energy Corp. 400 29,348 Marathon Oil Corp. 900 84,942 Occidental Petroleum Corp. 1,700 85,578 199,868 Drugs & Health Care - 0.07% Wyeth 400 19,312 Electrical Equipment - 1.53% Emerson Electric Company 3,900 338,130 Molex, Inc. 1,300 41,600 Wesco International, Inc. * 800 53,520 433,250 Electronics - 0.94% Agilent Technologies, Inc. * 5,100 162,384 Page 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Electronics (continued) Amphenol Corp., Class A 300 $ 20,439 AVX Corp. 700 10,878 Harman International Industries, Inc. 400 41,536 Thomas & Betts Corp. * 400 20,748 Trimble Navigation, Ltd. * 200 9,594 265,579 Financial Services - 7.09% Bear Stearns Companies, Inc. 600 91,488 Charles Schwab Corp. 9,000 165,060 Chicago Merchantile Exchange Holdings, Inc. 100 53,560 E*TRADE Financial Corp. * 4,700 113,129 Federated Investors, Inc., Class B 1,000 33,180 Fiserv, Inc. * 600 30,666 Goldman Sachs Group, Inc. 2,300 448,040 Investment Technology Group, Inc. * 300 11,250 Jefferies Group, Inc. 1,200 34,788 JP Morgan Chase & Company 6,700 310,076 Lehman Brothers Holdings, Inc. 1,700 125,239 Mellon Financial Corp. 2,700 108,621 Merrill Lynch & Company, Inc. 2,100 183,603 Moneygram International, Inc. 1,600 48,800 Morgan Stanley 2,700 205,632 Raymond James Financial, Inc. 400 12,604 State Street Corp. (c) 500 31,065 2,006,801 Food & Beverages - 3.21% Campbell Soup Company 1,200 45,684 Corn Products International, Inc. 300 10,896 H.J. Heinz Company 1,800 80,010 Kraft Foods, Inc., Class A 1,000 35,050 Pepsi Bottling Group, Inc. 900 28,188 Sara Lee Corp. 1,900 31,502 Starbucks Corp. * 13,600 479,944 The Coca-Cola Company 4,200 196,686 907,960 Healthcare Products - 3.15% Baxter International, Inc. 500 22,370 Becton, Dickinson & Company 900 64,548 Biomet, Inc. 400 15,124 Henry Schein, Inc. * 100 5,153 IDEXX Laboratories, Inc. * 200 16,930 Johnson & Johnson 8,300 547,053 Medtronic, Inc. 900 46,917 Respironics, Inc. * 1,200 43,272 Stryker Corp. 800 41,488 Varian Medical Systems, Inc. * 1,800 88,596 891,451 Healthcare Services - 3.78% Cardinal Health, Inc. 1,700 109,854 Caremark Rx, Inc. 700 33,110 Express Scripts, Inc. * 2,500 170,500 Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Healthcare Services (continued) Health Net, Inc. * 500 $ 23,070 Laboratory Corp. of America Holdings * 300 21,240 Lincare Holdings, Inc. * 1,100 41,437 McKesson Corp. 1,800 88,920 Quest Diagnostics, Inc. 2,700 143,559 UnitedHealth Group, Inc. 8,800 431,904 Weight Watchers International, Inc. 100 4,894 1,068,488 Holdings Companies/Conglomerates - 0.28% Textron, Inc. 800 77,960 Homebuilders - 0.14% Centex Corp. 600 33,204 Lennar Corp., Class A 100 5,250 38,454 Hotels & Restaurants - 0.45% Applebee's International, Inc. 400 9,100 Brinker International, Inc. 800 36,376 Marriott International, Inc., Class A 1,800 81,270 126,746 Household Appliances - 0.18% Whirlpool Corp. 600 51,180 Household Products - 0.16% Energizer Holdings, Inc. * 600 39,654 Newell Rubbermaid, Inc. 200 5,698 45,352 Industrial Machinery - 2.62% Caterpillar, Inc. 4,100 254,323 Cummins, Inc. 600 71,952 Deere & Company 900 86,400 Flowserve Corp. * 600 32,304 FMC Technologies, Inc. * 1,000 60,010 Graco, Inc. 100 4,177 Lincoln Electric Holdings, Inc. 400 24,340 Parker-Hannifin Corp. 800 66,784 Terex Corp. * 2,000 112,040 W.W. Grainger, Inc. 400 28,944 741,274 Industrials - 0.38% Crane Company 300 11,430 Fastenal Company 2,700 97,173 108,603 Insurance - 4.12% AFLAC, Inc. 4,000 176,560 Ambac Financial Group, Inc. 600 51,384 American International Group, Inc. 6,000 421,920 Aon Corp. 2,000 71,360 Brown & Brown, Inc. 1,100 31,900 Lincoln National Corp. 400 25,436 MBIA, Inc. 500 34,825 Old Republic International Corp. 200 4,510 Page 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Insurance (continued) PMI Group, Inc. 1,200 $ 51,972 Progressive Corp. 5,600 126,280 Radian Group, Inc. 200 10,642 St. Paul Travelers Companies, Inc. 1,200 62,172 Torchmark Corp. 400 25,288 W.R. Berkley Corp. 2,000 70,220 1,164,469 International Oil - 3.85% Anadarko Petroleum Corp., ADR 1,800 88,848 ChevronTexaco Corp. 900 65,088 ConocoPhillips 900 60,570 Exxon Mobil Corp. 11,400 875,634 1,090,140 Internet Service Provider - 0.69% Google, Inc., Class A * 400 193,968 Internet Software - 0.04% Checkfree Corp. * 300 12,543 Leisure Time - 1.41% International Game Technology, Inc. 4,300 188,254 Walt Disney Company 6,400 211,520 399,774 Life Sciences - 0.08% Pharmaceutical Product Development, Inc. 700 22,113 Liquor - 0.82% Anheuser-Busch Companies, Inc. 4,600 218,546 Brown Forman Corp., Class B 200 13,890 232,436 Manufacturing - 2.55% Cameron International Corp. * 300 16,296 Danaher Corp. 3,500 255,920 Harley-Davidson, Inc. 1,200 88,524 Illinois Tool Works, Inc. 4,900 231,280 Rockwell Automation, Inc. 2,000 130,160 722,180 Medical-Hospitals - 0.15% Health Management Associates, Inc., Class A 700 14,350 Manor Care, Inc. 600 28,512 42,862 Metal & Metal Products - 0.24% Reliance Steel & Aluminum Company 1,800 69,282 Mobile Homes - 0.19% Thor Industries, Inc. 1,200 54,312 Office Furnishings & Supplies - 0.63% Office Depot, Inc. * 4,700 177,942 Petroleum Services - 0.42% Baker Hughes, Inc. 1,600 117,488 Pharmaceuticals - 8.54% Abbott Laboratories 5,100 237,966 Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Pharmaceuticals (continued) Allergan, Inc. 1,200 $ 139,896 AmerisourceBergen Corp. 200 9,198 Barr Pharmaceuticals, Inc. * 800 40,864 Bristol-Myers Squibb Company 3,400 84,422 Celgene Corp. * 1,500 83,595 Forest Laboratories, Inc. * 5,400 262,980 Gilead Sciences, Inc. * 800 52,736 King Pharmaceuticals, Inc. * 1,600 26,448 Merck & Company, Inc. 20,100 894,651 Pfizer, Inc. 21,200 582,788 2,415,544 Railroads & Equipment - 1.40% Burlington Northern Santa Fe Corp. 2,800 210,448 Norfolk Southern Corp. 2,300 113,275 Union Pacific Corp. 800 72,416 396,139 Retail Grocery - 0.38% The Kroger Company 5,000 107,300 Retail Trade - 13.56% Abercrombie & Fitch Company., Class A 400 26,976 American Eagle Outfitters, Inc. 1,400 63,252 AnnTaylor Stores Corp. * 1,000 34,500 Bed Bath & Beyond, Inc. * 2,700 104,625 Best Buy Company, Inc. 2,100 115,437 BJ's Wholesale Club, Inc. * 400 12,920 Circuit City Stores, Inc. 2,200 54,912 Claire's Stores, Inc. 2,300 73,393 Costco Wholesale Corp. 3,200 167,232 CVS Corp. 1,300 37,401 Dollar General Corp. 3,200 49,728 Dollar Tree Stores, Inc. * 1,400 42,014 Family Dollar Stores, Inc. 2,300 64,147 Gap, Inc. 700 13,104 Home Depot, Inc. 24,500 930,265 J.C. Penney Company, Inc. 600 46,404 Kohl's Corp. * 4,200 292,320 Limited Brands, Inc. 1,900 60,211 Lowe's Companies, Inc. 19,700 594,152 PETsMART, Inc. 700 20,706 Staples, Inc. 4,800 122,256 Target Corp. 100 5,809 The TJX Companies, Inc. 1,600 43,872 Walgreen Company 4,500 182,205 Wal-Mart Stores, Inc. 14,700 677,670 3,835,511 Sanitary Services - 0.71% Allied Waste Industries, Inc. * 1,000 12,680 Ecolab, Inc. 1,000 44,350 Waste Management, Inc. 3,900 142,779 199,809 Page 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Semiconductors - 0.46% Intel Corp. 5,000 $ 106,750 Lam Research Corp. * 300 15,780 Micron Technology, Inc. * 500 7,300 129,830 Software - 3.26% BEA Systems, Inc. * 7,200 99,144 BMC Software, Inc. * 2,400 78,144 Citrix Systems, Inc. * 3,100 89,094 Intuit, Inc. * 1,700 53,516 Microsoft Corp. 5,600 164,248 Oracle Corp. * 23,000 437,690 921,836 Steel - 0.44% Nucor Corp. 2,100 125,685 Telecommunications Equipment & Services - 1.96% ADTRAN, Inc. 700 15,253 Corning, Inc. * 1,300 28,028 QUALCOMM, Inc. 13,200 482,988 Tellabs, Inc. * 2,800 28,112 554,381 Telephone - 1.62% AT&T, Inc. 4,100 139,031 BellSouth Corp. 5,500 245,245 Harris Corp. 600 25,266 Qwest Communications International, Inc. * 6,300 48,447 457,989 Tobacco - 1.16% Altria Group, Inc. 3,000 252,630 Reynolds American, Inc. 200 12,848 UST, Inc. 1,100 61,578 327,056 Toys, Amusements & Sporting Goods - 0.04% Mattel, Inc. 500 10,975 Transportation - 1.48% C.H. Robinson Worldwide, Inc. 4,200 184,800 Expeditors International of Washington, Inc. 5,200 235,248 420,048 Trucking & Freight - 3.06% CSX Corp. 2,000 71,720 Fedex Corp. 6,300 727,209 Landstar Systems, Inc. 200 9,008 Ryder Systems, Inc. 1,100 57,387 865,324 TOTAL COMMON STOCKS (Cost $25,392,120) $ 27,227,658 Growth Fund (continued) Shares or Principal Amount Value REPURCHASE AGREEMENTS - 6.64% Repurchase Agreement with State Street Corp. dated 11/30/2006 at 3.95% to be repurchased at $1,879,206 on 12/01/2006, collateralized by $1,840,000 Federal Home Loan Bank, 5.375% due 05/15/2019 (valued at $1,918,200, including interest) (c) $ 1,879,000 $ 1,879,000 TOTAL REPURCHASE AGREEMENTS (Cost $1,879,000) $ 1,879,000 Total Investments (Growth Fund) (Cost $27,271,120) - 102.89% $ Liabilities in Excess of Other Assets - (2.89)% TOTAL NET ASSETS - 100.00% $ Page 4 F ootnotes Percentages are states as a percent of net assets. Key to Security Abbreviations and Legend ADR  American Depositary Receipts * Non-Income Producing (c) Investment is an affiliate of the Trusts subadvisor or custodian bank Page 5 JOHN HANCOCK FUNDS III Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at November 30, 2006: Unrealized Appreciation Fund Open Contracts Number of Contracts Position Expiration Date (Depreciation) Growth S&P 500 Index 1 Long Dec 2006 ($832) At November 30, 2006, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Unrealized Unrealized Net Unrealized Fund Appreciation (Depreciation) Appreciation/ (Depreciation) Growth $2,097,231 ($261,693) $1,835,538 Page 6 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) (showing percentage of total net assets) International Growth Fund Shares or Principal Amount Value COMMON STOCKS - 96.33% Australia - 4.98% Australia and New Zealand Banking Group, Ltd. 2,763 $ 62,068 BHP Billiton, Ltd. 2,238 46,352 Coles Myer, Ltd. 3,379 35,378 CSL, Ltd. 1,568 73,419 CSR, Ltd. 17,494 44,202 Lihir Gold, Ltd. * 8,098 19,438 Macquarie Bank, Ltd. 932 53,589 Newcrest Mining, Ltd. 1,573 32,156 NRMA Insurance Group, Ltd. 17,611 80,375 Promina Group, Ltd. 14,114 72,996 QBE Insurance Group, Ltd. 3,351 68,504 Rio Tinto, Ltd. 1,708 100,069 Westpac Banking Corp., Ltd. 1,557 29,998 Woodside Petroleum, Ltd. 692 20,523 Woolworths, Ltd. 1,871 32,501 WorleyParsons, Ltd. 2,114 31,932 Zinifex, Ltd. 11,249 151,264 954,764 Austria - 0.17% OMV AG 621 33,351 Belgium - 2.14% Belgacom SA 1,196 51,290 Colruyt SA 104 19,707 Fortis Group SA 3,429 140,003 Interbrew 647 42,512 KBC Bancassurance Holding NV 616 69,391 UCB SA 855 54,308 Union Miniere SA 222 33,412 410,623 Bermuda - 0.22% Esprit Holdings, Ltd. 4,000 41,475 Canada - 1.81% Canadian Natural Resources, Ltd. 1,000 54,234 EnCana Corp. 1,900 98,816 Goldcorp, Inc. 1,000 31,287 Petro-Canada 1,100 49,625 Royal Bank of Canada 1,600 74,690 Teck Cominco, Ltd. 500 37,697 346,349 Cayman Islands - 0.20% Foxconn International Holdings, Ltd. * 13,000 39,277 Denmark - 0.49% Novo Nordisk AS 900 69,567 Topdanmark AS * 150 23,989 93,556 Finland - 2.36% Fortum Corp. Oyj 1,800 52,679 Metso Oyj 1,300 59,956 Nokia AB Oyj 8,221 165,593 International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Finland (continued) Rautaruukki Oyj 1,700 $ 61,970 Sampo Oyj, A Shares 2,400 60,691 YIT Oyj 2,000 52,034 452,923 France - 10.30% BNP Paribas SA 1,439 155,231 Carrefour SA 1,637 102,481 Casino Guich-Perrachon SA 262 23,938 Credit Agricole SA 1,271 53,883 Electricite de France * 375 24,068 European Aeronautic Defence & Space Company 1,326 39,053 Gaz de France 547 23,646 Groupe Danone SA 214 32,975 L'Oreal SA 949 95,766 LVMH Moet Hennessy SA 210 21,804 Peugeot SA 1,705 106,444 Publicis Groupe SA 486 18,831 Renault Regie Nationale SA 1,386 166,330 Sanofi-Aventis 353 31,035 Societe Generale 979 164,223 Societe Television Francaise 1 530 19,636 Total SA 10,977 779,477 Vallourec SA 437 117,519 1,976,340 Germany - 4.59% Altana AG 1,163 67,918 Bayerische Motoren Werke (BMW) AG 1,284 70,932 Beiersdorf AG 320 18,909 Continental AG 390 44,352 Deutsche Boerse AG 508 85,147 Fresenius Medical Care AG 384 51,598 Hypo Real Estate Holding AG 494 28,784 Merck & Company AG 160 17,578 Metro AG 319 19,903 Puma AG 200 72,471 Salzgitter AG 849 102,179 SAP AG 279 58,403 Solarworld AG 948 57,952 Thyssen Krupp AG 1,914 73,959 United Internet AG 3,772 57,021 Volkswagen AG 496 54,098 881,204 Hong Kong - 0.38% Hong Kong Electric Holdings, Ltd. 10,000 47,184 Hong Kong Exchange & Clearing, Ltd. 3,000 26,420 73,604 Ireland - 1.44% Allied Irish Banks PLC 759 21,186 Anglo Irish Bank Corp. PLC 1,784 33,947 Bank of Ireland 1,263 27,132 Page 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Ireland (continued) C&C Group PLC 3,710 $ 56,576 CRH PLC 2,276 85,865 Depfa Bank PLC 1,556 28,288 Irish Life & Permanent PLC 911 22,953 275,947 Italy - 3.98% Banco Popolare Di Verona e Novara SpA 3,248 91,395 Enel SpA 3,885 39,720 Eni SpA 14,350 470,392 Saipem SpA 2,112 53,268 UniCredito Italiano SpA 12,592 108,868 763,643 Japan - 24.95% AEON Company, Ltd. 2,400 56,698 Aiful Corp. 450 14,408 Aisin Seiki Company 1,500 47,378 Asahi Breweries, Ltd. 1,000 14,451 Astellas Pharmaceuticals, Inc. 1,500 65,680 Canon, Inc. 7,700 407,788 Central Japan Railway Company, Ltd. 5 54,084 Chiyoda Corp. 1,000 18,951 Chubu Electric Power Company, Inc. 1,800 54,206 Daiichi Sankyo Company, Ltd. 1,800 55,452 Daikin Industries, Ltd. 1,000 31,931 Denso Corp. 2,800 106,369 East Japan Railway Company 11 77,293 Fanuc, Ltd. 300 27,388 Fast Retailing Company, Ltd. 500 44,176 Honda Motor Company, Ltd. 14,900 528,643 Hoya Corp. 2,600 102,596 Ibiden Company, Ltd. 500 25,095 Inpex Holdings, Inc. * 2 17,255 Itochu Corp. 7,000 56,637 Japan Tobacco, Inc. 4 17,757 JFE Holdings, Inc. 1,600 73,936 Kansai Electric Power Company, Ltd. 2,100 52,518 Kawasaki Heavy Industries, Ltd. 4,000 14,261 Kawasaki Kisen Kaisha, Ltd. 4,000 28,660 KDDI Corp. 3 20,093 Keyence Corp. 100 23,001 Kirin Brewery Company, Ltd. 3,000 42,368 Komatsu, Ltd. 3,000 54,647 Konica Minolta Holdings, Inc. 2,500 36,345 Kubota Corp. 2,000 17,636 LeoPalace21 Corp. 1,100 37,028 Mazda Motor Corp. 4,000 27,484 Mitsubishi Corp. 1,000 18,692 Mitsubishi Estate Company, Ltd. 4,000 98,996 Mitsubishi Gas & Chemicals Company, Inc. 4,000 39,079 Mitsubishi Rayon Company, Ltd. 3,000 20,457 Mitsubishi UFJ Financial Group, Inc. 13 166,494 International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Mitsui Fudosan Company, Ltd. 3,000 $ 70,613 Mitsui O.S.K. Lines, Ltd. 4,000 36,725 Mitsui Trust Holdings, Inc. 5,000 53,133 Mizuho Financial Group, Inc. 4 29,491 Nikon Corp. 1,000 20,682 Nintendo Company, Ltd. 500 119,418 Nippon Oil Corp. 4,000 28,487 Nippon Yusen Kabushiki Kaisha 7,000 49,126 Nissan Motor Company, Ltd. 17,300 211,385 Nitto Denko Corp. 700 33,861 Nomura Holdings, Inc. 3,100 54,457 Olympus Optical Company, Ltd. 1,000 31,412 Orix Corp. 170 46,634 Osaka Gas Company, Ltd. 14,000 50,519 Resona Holdings, Inc. * 50 148,408 Ricoh Company, Ltd. 4,000 76,151 SBI Holdings, Inc. 66 23,217 Sega Sammy Holdings, Inc. 1,200 30,270 Sekisui House, Ltd. 2,000 30,305 Seven & I Holdings Company, Ltd. 1,100 35,125 Sharp Corp. 1,000 16,866 Shin-Etsu Chemical Company, Ltd. 1,200 79,439 Shinsei Bank, Ltd. 3,000 17,809 SOFTBANK Corp. 2,200 46,166 Sony Corp. 1,100 43,596 Sumitomo Chemical Company, Ltd. 6,000 40,395 Sumitomo Metal Mining Company, Ltd. 4,000 52,406 Sumitomo Mitsui Financial Group, Inc. 3 31,672 Sumitomo Realty & Development Company, Ltd. 2,000 63,863 Suzuki Motor Corp. 1,300 37,349 Takeda Pharmaceutical Company, Ltd. 2,100 137,383 TDK Corp. 200 15,334 Terumo Corp. 1,000 40,671 Tokyo Gas Company, Ltd. 9,000 44,704 Tokyo Steel Manufacturing Company, Ltd. 1,100 16,315 Toray Industries, Inc. 4,000 29,803 Toyota Motor Corp. 4,200 255,140 Toyota Tsusho Corp. 1,000 26,134 Trend Micro, Inc. 500 15,144 4,785,539 Netherlands - 7.02% ABN AMRO Holdings NV 3,957 119,164 Akzo Nobel NV 753 43,226 ASML Holding NV * 724 18,011 Euronext NV 781 89,635 Heineken NV 2,722 132,830 ING Groep NV 8,968 382,804 Randstad Holdings NV 943 60,548 Reed Elsevier NV 1,898 32,014 Royal Dutch Shell PLC, A Shares 6,368 225,706 Royal Dutch Shell PLC, B Shares 5,120 183,186 Page 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Netherlands (continued) TNT Post Group NV 1,386 $ 58,390 1,345,514 Norway - 0.85% Norsk Hydro ASA 1,342 33,260 Statoil ASA 2,350 65,308 Telenor ASA 3,800 65,307 163,875 Portugal - 0.09% Portugal Telecom, SGPS, SA 1,360 17,529 Singapore - 0.59% CapitaLand, Ltd. * 14,000 56,916 Singapore Telecommunications, Ltd. 30,000 56,201 113,117 Spain - 2.12% Acerinox SA 977 26,727 ACS Actividades SA 631 35,294 Banco Popular Espanol SA 2,197 38,660 Gamesa Corp. Tecno SA 1,038 27,364 Iberdrola SA 1,345 59,748 Industria de Diseno Textil SA 2,782 141,181 Repsol SA 569 20,448 Telefonica SA 2,780 56,365 405,787 Sweden - 4.17% Alfa Laval AB 700 27,198 Assa Abloy AB, Series B 2,000 40,757 Atlas Copco AB, Series A 2,000 58,978 Atlas Copco AB, Series B 1,800 51,631 Boliden AB 2,950 71,234 Electrolux AB, Series B 2,300 43,253 Getinge AB, Series B 1,000 18,879 Hennes & Mauritz AB, Series B 450 21,008 Nordea Bank AB 3,400 48,066 Sandvik AB 4,200 54,090 Scania AB, Series B 800 54,675 Skandinaviska Enskilda Banken AB, Series A 2,000 58,831 SKF AB, Series B 3,200 52,451 Ssab Svenskt Stal AB, Series A 2,400 50,577 Svenska Cellulosa AB, Series B 1,700 83,469 Swedish Match AB 3,600 63,880 798,977 Switzerland - 5.80% Actelion, Ltd. * 267 47,685 Adecco SA 559 37,094 Compagnie Financiere Richemont AG, Series A 352 18,989 Credit Suisse Group AG 826 54,708 Geberit AG 57 82,793 Nestle SA 204 72,117 Novartis AG 2,546 148,626 International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Switzerland (continued) Phonak Holding AG 294 $ 22,027 Roche Holdings AG 812 146,921 Serono AG, Series B 69 62,798 Societe Generale de Surveillance Holdings AG 17 18,171 Swatch Group AG, BR shares 97 20,571 Swiss Re 804 68,739 Synthes AG 369 43,421 UBS AG * (c) 3,756 226,167 Zurich Financial Services AG 157 40,872 1,111,699 United Kingdom - 17.68% Alliance & Leicester PLC 867 18,609 Anglo American PLC 8,878 412,917 AstraZeneca Group PLC 4,288 249,083 Aviva PLC 4,569 70,850 Barclays PLC 5,393 72,265 Barratt Developments PLC 3,513 76,403 BG Group PLC 2,860 38,549 BHP Billiton PLC 3,264 62,022 British American Tobacco Australasia, Ltd. 1,180 33,436 British Sky Broadcasting Group PLC 3,003 31,251 BT Group PLC 25,233 141,233 Capita Group PLC 5,094 57,526 Centrica PLC 29,226 190,343 Compass Group PLC 4,252 24,029 Countrywide PLC 1,729 17,295 Dixons Group PLC 8,113 31,152 George Wimpey PLC 5,315 57,876 GlaxoSmithKline PLC 10,212 271,665 HSBC Holdings PLC 2,614 48,281 Imperial Tobacco Group PLC 3,216 118,357 Inchcape PLC 2,409 23,706 International Power PLC 3,507 23,427 Ladbrokes PLC 3,543 28,133 Land Securities Group PLC 946 39,584 Man Group PLC 17,785 165,997 Marks & Spencer Group PLC 10,699 143,891 National Grid PLC, ADR 5,704 77,218 Next Group PLC 3,078 107,884 Northern Rock PLC 2,835 63,360 Persimmon PLC 884 25,414 Reckitt Benckiser PLC 1,251 55,721 Rio Tinto PLC 3,908 208,926 Royal Bank of Scotland Group PLC 4,473 162,240 Scottish & Southern Energy PLC 1,533 43,921 Tesco PLC 5,014 38,628 Travis Perkins PLC 867 29,620 William Morrison Supermarket PLC 25,417 129,876 3,390,688 TOTAL COMMON STOCKS (Cost $16,289,113) $ 18,475,781 Page 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2006 (Unaudited) - continued (showing percentage of total net assets) International Growth Fund (continued) Shares or Principal Amount Value PREFERRED STOCKS - 0.19% Germany - 0.19% Porsche AG, Non-Voting 32 $ 37,173 TOTAL PREFERRED STOCKS (Cost $30,139) $ 37,173 REPURCHASE AGREEMENTS - 2.12% Repurchase Agreement with State Street Corp. dated 11/30/2006 at 3.95% to be repurchased at $407,045 on 12/01/2006, collateralized by $400,000 Federal Home Loan Bank, 5.375% due 05/15/2019 (valued at $417,000, including interest) (c) $ 407,000 $ 407,000 TOTAL REPURCHASE AGREEMENTS (Cost $407,000) $ 407,000 Total Investments (International Growth Fund) (Cost $16,726,252) - 98.64% $ Other Assets in Excess of Liabilities - 1.36% TOTAL NET ASSETS - 100.00% $ Page 4 Footnotes Percentages are states as a percent of net assets. Key to Security Abbreviations and Legend ADR  American Depositary Receipts * Non-Income Producing (c) Investment is an affiliate of the Trusts subadvisor or custodian bank Page 5 JOHN HANCOCK FUNDS III Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at November 30, 2006: Unrealized Appreciation Fund Open Contracts Number of Contracts Position Expiration Date (Depreciation) International Growth TOPIX Index 1 Long Dec 2006 ($1,881) At November 30, 2006, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Unrealized Unrealized Net Unrealized Fund Appreciation (Depreciation) Appreciation/ (Depreciation) International Growth 2,261,224 (67,522) 2,193,702 Page 6 ITEM 2. CONTROLS AND PROCEDURES. (a) The Registrants principal executive and principal accounting officers have concluded, based upon their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that has materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) Certifications of principal executive and principal accounting officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Funds III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 26, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: January 26, 2007
